I   .   '       .




•                        /
                     (0 · -·

                     . /}ec.&e hnd
                                     , '- /J Jc /) y    (){     4'.
                                         vw~.u;., tflxv,s uOl.'t(f Of vorrvac,
                                                                                /'1       · fJ   r . . I n


                                                                  (},,j /4 ; , ; f!eh'l-t'pn Ear- h/Y/) ofJ
                                                          encla:sed /(efv)pr,{ 1
                                                                                                                   . '
                                                                                                                         .
                                                                                                                              ~ This document co ta · ·
                                                                                                                   11t?fe~l-.tn!>"'es-tha·t.
                                                                                                                               ~
                                                                                                                                               -of n _1nssome
                                                                                                                                       . ~r~. -poor quality
                                                                                                                             . at the t1me of 1maging.       .



                         · ·/J}cv/(lcunn..£? c:tn cl Se vt?n (zj -~~et!- (1/ ~!Aj>p t2c.J1-/n9 ~ r'J::u :.JC .._·._
                          L /'f?h,e1l- 1-A-e /;:s-Jed dacvcrnen!l he .·/)Jed //;' 1/, e C()hr r- o f! · ·


                                                            I         ,     .         /

                     . ·£ h/Ot--~!dfre
                                  .    hr;,_c/~o¥J/e.r /hvrde hr-: /-~p ·CahrT-
                                              . - , - - - . , ;
                                                                                                                                       ht..-.. f- ;'.r,,.Lh6.6ecl---        ~

                         Cohn t.Y /he ·arbnmJ.£1rmf/vn                                       da&e      1101: 'f41/t2V1/
                                                                                                           .          .
                                                                                                                                h.s 1-o        rhlhk-e           c.r../ue                                                                     '""




              i!J£/VTITY OF Pill< TL£S
~EL~Ton   J

               ANTHONY G, ll£t                                              fii&LE IJF COIVf£rJJT~
   Corvr£,,JTs                                                                                                                                                                                               PliGEft)

  I de.(\ if y of f fA(' t j es • • . •                             e        •       •       •           ~   •           -            •            fl)            •           •                0             4         •           II   ci)
  Tt~tble of flvdhofl/fie~ •                               II           II       0           &           e       ~           6            il             4                6            '               •          ()           0         1
  "0Pi5i/l fJ\) ,PetiHoYl Fo-r Wr;t ot fYlm dhrnVL£                                                                  t/1nL1 dttu"I~J ,·c Uon                                                                                   S!r-
  - Vf te ~ e_ fl r • o . o o 11 4 ~ o • 8 o                                                                         &                e             1l                e           "'                   'll             a           ~ • (3 - Lf)
  ~fatemen 1-                ol'     {I.e fC1cl6 I Cor£e. .. •                                                                                           0            0           "                0              0        ••                {4)
   flflBIJI!Y)en   ~~    :        In S~~rPfJortf
                            ()f Wr/f . .                                                                                                       I             .....                                                '        •            II   w- u-f}--:g--1)
  (~.) Den;Otl Of 011\e Ptoces~
 {ll.) The 1ritilJ JIAdfte ~biAses 0 iscfeti on/11dvocvrf-ing foy £tt~rre
   ReJJ'et ~e ~l!tes fed                          Cl        •••                              0   e •                 '                •            •                  •           "            p             II        4                ll    .(q)
   Prlll.Yer •• ~~ • ., • •                                                      o       o "                     •               ,.            •             (I           •                "                 ~~        11           fJ        Ji{q)
   D~ciOtY'Od--; 0 n •                   e    6             II               ••                  4           •           fl               Cl                 •                    ,                0                  ••                     ~oo)
  Af(;J v-tvtf; · CJtP\P+er 1 «i                                1/!,xhS Civi I PrAcfit--e V\nJ. R.emeJ;e5
  Cod e. -~ •      i)   If    •~-   ,o   t ((e.YY\ ov Ot I and
                                                       j


    RssiBnment-               of     Co\/\.n~e I (11PPet/tl)
(G)   in J,·tl- m e n h: :      C111 w; e   No·ls) :201A-'I~' 2 3 2,   ;)f)J..fffin 3 ,
      8,3~.)   ;{Oi'J..-   ~2>J83LJ) ~Dia -'1i:f! &.&1. ~Oli-4f{_) 9s'1)
                                                              J


      20ii- If 3~ Etto         ) Vinci r1oo ?-    ~iw) g6 7                         .


(?) S~~tPPorr- Docii\()\0Yli-V\.~I 1 (Jn of CoY'APIPt,'n ~l Vrhd br,.evfit.:_
    -nces.~ 1/)SV\.,·n~t- d\/\d.9e d:hrl Bob Dt;rnell V!n.J Col/\nseJ
    Oorv;d Croak.
                              MBLL     (Jf   /111/f!IOI 0s& F. ?_d . r;gc,
                                             -
                                                  (~~h . C~·(l-~ 1CJ q3




fLt LiJJY etfld      Oo.U!nCtf'ShV111J g:1q .S.W.llisr;Jis-&{rex.h1:J).
£n9. )~ V. CDKer; fAPP, q Disl-.1.111) ~:10 ~.IN. ~J ;)fJ7
Gjdeon V. WO!inWritJht)                J/7'dv   u.g. 335) &:2    ~.ct.· '712) q       L.fd, .
                                       2d 71q        (1q[l3).
J-ltJtin ~s V, Xer nee )      LJOLJ /A,£. 51 q J ~ 10- 1.1 ) qa           ~.Cr. 51LfJq.;-1(e
                              3D L,Ed o ;ld Le5d.._ {iCJ7l.)~·

H~rlleY V, Sfvde) /;17&_ g,w. J-.d GCt {T~x. Crfm. A~P. 10o'l),
 /Y)e)ende2         v.   SJ-od-e; [APP. i~ Oigt. i00Ce) q2/1 £.W.d.JS!j5;

SiJt fe f Y-   KJ een CorP         o   V. Go.. f\ cirA ) 0~s ~.w. Jd J_[eg) ~t£q,
g~Ol te   V.   m~n I~Y) ~~o               boW, 2d         ii~

IAoittd Stt/1 re~        v. mc Co)' ) '78 ~           F. £1!tPPo 2d i~i[e
Z {)( morotnD V.              ~fafe) !1~1 ~.w. Jd Ct4!5J flLJ?                  (Tex,.
                                             Cr; m. P, PP.       lOD~),
                                          · .1tXAS
                        C~MRI ~f             C!U!Yll/llfJL PfPl!JLS
 iN Cfi!A~£ IVo(s).        r,;_   oii- Lt'J.';b; zr. o; :1 (}1J- L''3 ") !! 32) :2 o_n- 4 ?.!!.} co.;
~O±J.-L/33.8?/1 1 ;).Oil~CfJ1.855 :J007-L/tu &t2                     ;}0()7-LIJu,')qt,   :lrJiJ..-LJ3L0UUi)
           /               )         J                    )     )               //
 ?.oo'-: LJljL{, KS'-2) and              'dOll-   Lt(o   7) reqq                                    .
J))J l;JI 1 ht\~ tllbV\.se;d his discreJivnj nol- Cons/deY'(nq
 nor rvdlhg /J\fon the ProPe;(IY t;IEd mDh'ons·) tllnd I~ [tAfforf fA-
-~reOt ~t\6\}oy w/11 now ~'how fhe Cohrf the fo/Jow/ng:
                                                                                            Ptll3e   4
                                           J~f                                                                                           Pv..ge 5' ·
       Bob DP\rneJL negJec~s hi.S minJ~terlb\l dl!\tY fo toh~tder .and/or rvtle
       ~fon ProPer// Filed ti1nd fenJ,·ng moh'ot1s before A,'.s; Co~tt~t. SBe SaferY-
       KleeD GOff. V. .GUJrCibi } ftl/5 ~. vJ. '2d i&R) 2uq. ~ lAB /1~red fnoh'ons hCJve
      b~eY\ Cotlled /o !Ae Col!\r-fs 1/lfJ-enHon bY lnoNon l~e1t/les~in9 f     deJtn~nt mhSt flo f- !JeedJe~/1 he denied dille ProceS!i bY !1 fr/e1 J
     Col!\(+ tl\nd t,IAtFer fh~ emoft'ont'll f'1 £Jor~ and ex Pen g,e or(/( cn'min!JJ)
                                                                1



     Jri{i(J Vl!'!d PO!.!;ibl! /~ctJ.rcerorl-lon fJendt11g !ltPPet?il onlY lobe aPfoY'd-
    -ed    dut~ Proce.s~ mot~fAs or ellen Yev1r_g !PJfer bY Ctn OtPPe-JJanft C-
    - Ol!\rt.    111 refe~ellce fo ~elfllfor I and' frietl(s) Aeld beforeldGe J;m
     Goh 00\rnell) d&niCJI             or d&tB Proce.s£             Aetg beeh C!   reglll/0\(' OCG/Arrenoe.
                                                                                                           '

     RBicltOr)                   IAe. Co~wls /}tffenl-/on fo fwo {?,) Prev/ol/IS aJvi3Y!E
                 l!\JO{!J/J dr'retl-

     gV\Iin~ fYJ0de        bY +he /is~ed- [t;,d.ge: !Yiosf recehf 1n /lerrePor-d V,Sftt~
     No. 07-13-0oi.&o-cR~ 20i~ Tex. APr. L£xi51DD?3) cit ~~g_ {rex.. flfp,-lfrnai"illo
     ~eP~embe-r g > ~01.'-L no fef.) hDJd;n~; ~{fr~y CDntlwlin~ the\~ +ke hit~~ I Col!\~+ CD-
     -mm lHed re,ver~ ible exro(' I(\ C\llvwi V\0 fhe s~61 f-e to tf\h-oJIAt8 imPevmlss ibl0
     he[ilriUA.Y &t~Al-emen ~s   ih    v' 1' o/tA~/oh   oC 1-h£ ConCvon tu.HoYJ C~\IA5e) we, renJe.veJ Jlt1.d.91Yl-
     -enf r~vevsin~ the conviction Ctnd rem~~tnd:"'~ +~ iliW;e fo 1-he h~;u I Courf:;
     and J{) J/erefoy-J V, Sfvlfe No. 07-Df1-D315-GR) ho!d;n3: !l/Pelkll1f nexf
                                                 J



     COntenJ.s fJwJ th.e ev,'dence o( drl!!!JS UPOn l!vhich h/~ COhvic~ion I!JCrs b~ed
     _g}muJJ houJe been -&lt\PPre_£!;td 9.iven the YnC\nnev- Jll wh~·ch ,} IAJCts obta/ned.
      Ne believed- /f fb be- tfnrettsonuble 1 exces!1/ve) !Jihd A via./c, fliJn of. dtA£;
      Process. fAe fr/ti I tot,rf reiecred the Ctrg111menl- bvd- whY /f did f/1)8(} f
      MflexPJl1ihed. v\Je Bl.rt~tctln fhe 1~6/tte.
     3) fvtrf-A(!;(')  is the maffer PresenH y berore ~~ e (@vu-f~ /n Wh/ch Rer
      -Jcrl-oY') agclin Fuces deh llill o{ dtA e Proce~~ of /til tN WAen tAt fr/al
      CoiAr-f r~lls to Condl!\Ct Vi h80!rin~ ·Or render .det/.sion ~f) AI~' tnoh'on!;l
      se~    £1/ ll/ll Vlnd            Co. V, fflar.shet/1.) g:;_q S,W.1d 1s7_,1.sg [rex- /1'/:J.),

g.) flit 1/IJfiL JUDGE /hjU!;t:S 01Sc~£TLonJ I !l!JJJOC!1TI/1J6 fofl- srnrr
   J..) /(e/cdor) ~cr;; Y'8?Luesl--ed a SfeeJY lr/t:,/ a!lJ Ae Am' /11)/ wa/t~ed llJs
                                                                         J


       ri3ht to t0 .SfeedY lf'l/cl/., ~e Slvtfe ~tl!d l!JJJ dPtYS' tJf IAe COmnletJCtfY1!317f
                                                                                                      P6\fJe ')


   or tl\   Cr /mlflV\ I f\tfion      /f fA e         /s; (//Cc/Jtstd af a fe /on YJ tiCCo Jr-
                                                 defelld P111f
 -diY\5 fo kx. Code Grim Pro c. Art. 3 J.A. Dl the Sfeed I fr/t1 I /I 0-f. ~e/l)tfbr.)
                                                      .
                                                                  1



   filEd ~i& moh'on for ~Peed! TriCJI (r-~hlbif f!.,) J on the J17fA JtAY of fhv,rch
  101tt) fen [to) JnonfAs Av-,ve /v,Psedj Ctnd !JO fnt;J h~ts- h13eh DonJV~cfed
   On fhe h~~eJ. COivtSe No{~).) ;'n fAe ~/of/on for SPeedY fr/al, /(e;)V\hv) l'oJ!ovJ-
 -ed w/fh ~~·b fnott'on fo Dismiss O!Ae To VioluoJion Df f(;sht Tb SPee.dY Jr/C\0
   [;I ed Jvd Y :l J ~ 01_ Lt , (l xJ1; b; 1-- 3 ) •
                      J                                                    ·
:2) Not ·ConsiJer-ih!J ·Or rvll/nfl ()Y) /(eJIIt~or~ Pr-oPI/rl y {;JeJ moHons I~ a f'B-
 - f11A\!Ar OCCtA-rrentB ·Wl'~t. J/11 dB8 diM . t3oh Ovurne-11 J and /~ fAe mev;n 1/nlB
  the Stll\~~ is be1'n!J UllloweJ !o indeCinif!Y S/f On fend/nfJ L!ht/tv:!3eS and                       J


  JVihr Force ~eiCttDY fD fry tilnd de/end ht'mseJP Ot80t:nsl- OtJev/)' SYv/J e .C-
-htAff!e3. ~elut~oor 1 .Jire.t~.s fhe Cov1-rl-~ afrenft'or. fo ExA/b/f 'l:f                                 h/s
 mol-t' on (for   SPeedy Tr;CJ I ln        Cvrl/tse       !Vo.   [)_Do?- LJi&:JJi 1       I   1he   moh'on Shnws
  fn be exetlAfed bY Refv,for on :LinlAC,vY J. ?) :l!JJ..D J /n'c,/ trias AeJd                                     m-
 ~(Ay _iL).Q_o{3. 1n f'eferenCf:>J fo rhe moh'on. for tPeedY/1n~,/; f~e Covlff
 J~nle&     the   moft'oYJ vvil-hovtf- '6t'v1'n_g rAnY fet?lsoYJ dur;!Jg fAe lfJcrY iCe /2/J.W
 fried. /Jue fo frt'a I ef'ror         /;/f/YV~It/1 le'd   io J]e/afor!s            1!/of/on foy    Steedi J/ol
 h~ now !uceJ;. a Po~s:,d)Je re~ frt'al !otl fAe OVeY!l 6fa/e :Joo'7J. Cr/m
-ina/ 6ffen~e Pos&.iNr. DEL. C3 ft;1 LJ-1oo.
3) Re!Ot f-o(l i Ctimf101- be0 /n to llffeOJ I a de C/s/on On A/~ &..rten 1- n1P-
-+ion for SPeedY Jr/()t} {txlll'b/J-- ;;z)J dl/1e Jo fhe fc,tf.f-Ae fr/al ttJ!Af'f-
  reP(Jt~es fo Consi'JeY' Or· fll!lle ~ .1Ae del/beY'c,fe rpf~~Ct I ·/!;' be/n!l
  Pr.elormed if) POtuOr oP fAe PrvseciAh''on .allollllin~' the Sf{l!te.fo ·oJ~e 3}eP                          .!   :·



  RelClhv~ s,·tfh 4rnendrnent IAniJed ~ft'lte.s !And Tex/7\!: CDnsh'tV1ti'Onnl r/!3 J-d---
·fo tJI SPeed! Trit?d. See /1(/jvK.er V W/nso/Lio'7 IA ..s;.c~~5i£'JVJl 6;cL Ji&'J-, ·
         ~ee ZvlmO'f'odlo        ~ fPlrB) gl,
                                  1
 al.so                      v.                   g,(A),    .3d {fl43))   l.Y.LJ']   LTe)(. Cr:Yn.AN.10D).J.
                                                                                                                      f~eg

4.)    !he S)!alel nt5 1/!Jef/ce / Aowever /~nocenf) m/1/fufe!; t1Sf!i!J.tr 1-h e
 ~h,fe !Ander fAe B~rrker bPt}r;m c/n!3 fe;;f !){ hJAefher Re!t?Jft?f' Aht
                                                   J




 been den1'ed ~~~~ rJ~·hf fo Sreedf fY'/!il 1!1ndefl feder?JI Vinci .fl-?d·e
  Con.stihttioh$ .              .see     /Y)e/ende2        fl.   Sfc:,feJ {llpf,J.3 Did-.iqq&) 9:Z?S.W.J.d
     5'15~


5) fhe C)ocK                   be!:Jv!n fo r11n           in     CvllllS8    !Vo. (~) ~o12-!:J33J g:1,J.   1   }JJi2-lJs3J

     g33 1 V!nd 1012- 4!!.3, &3 '--J J fe b[/lr;,r Y 1 t-1 1 2JJ1J , C1 f frer;en frnen f lllfAe
  indrcl-mef1t~ { £xh,.b/~s (dl. f3. c.) J                             ;'n     CC1vtSe  /Vo. J.OiJ.- 'f:J'id~fij__ (
  [x:h/h/1--{;.dJ) on fAe )LJ!A dc,i ot                                liff'U     d.Oi:J 1 fles-1!11fn1enf- ol- IAe
  ind/Cfme11f J                  i!J    Cf/~;,se No. J./)JJ-LJ:S1Jgsq Vind :l!JJ..i-LJ!!.'J.JEuo{ExAib;r.S
 (u_.Fi.'f.)} On              fAe lsrh dUlY of Novembef' 10ii) t/1/so lfl CCthle J1Jo.
  :1.00'1- LJ"/ 1L&S'J            Ltxftib/J-6!1)) On flte lOf), dP. '!                     of   JIIIIY :200 7) flre_senf-
  -me()+ o{ f-Ae /ndict-menf.                             £ee £!.~ . v. mcCoY) ?grx F. SIAPP. J.d               1.1ifi.)t/tlso .

  ~ee     St-Ptte       1/.   mc,n le;Y) J.d.o £.1!1), ~d J1u.

fl) I/IJ/ih lhe 1r~/c,/                CrJnrf-   acf/n!1 as ar!voct1le kY'                  !he Sfafe1 hY         not co-
  -nsiderin~ Or fVIf,/1!1 l!tffJn                      l                                       I                -            I   ('   I       'd .            f~qeq
    the   delet Y Ctetit~eJ
                          bY rAe ·1rlrJ Covw fs Y'e rvi~PJ I to COnj 1 er Ofl rl!ll e
                                                                         m
    lAfon ~e,ICI tors ProPer I I ~'led Clnd fend /ng o~/on ts) I /n 1/JtitY.S JAt?Jf- Com-
                                               r
   -Pro n11.Sf IAe relied~ J'J /~ y 0 VJ 1rio, I in f'Y1tln y .//l)PJ YS fAp.J nf/fAefl PP~rfY .
    CC!n Prove 0 r I Jdenf; {r. ill doln!!1 .9 0 the Jl/ld!!.e hv\.S i (\tex,J·j 0 nCJII '1 en-
  -g{A~e,d in d~I0Y +V\+-i cS Whi th fl\r-t 8XP1e.s~r1 desisneJ tb Cl8nY R-
  _:e,)t/1+-or d!Ae- Proce.s~ Ot LAw. Su 0o!JC)8tt) Id.cd- W5~ J lid.. £.ct-
   ~(.Q2{.Qa See Al~o Deters V. Coll/ns 1 t?Jsg F. J-ci 7P/1 L~+" Cir. IVJI13)


~EUEF REOIA~TW
     l!V GOOD flfLrJI,        /( e /t?, f-or re ttf/les-J- fAe- fr./pJ! CoV\~+- be Com-
                                                            J


   -Pe\led fo Cohs/der Otncl rvd.e L!lf>on fu~ froPeYJY h'led C1hd ferJ;ng
    fYJofion ts) //.sted Uind re(t?vPd to heJrf! In A/j hlrif- of fnt1JJclAm~
  -lAS) w/t/1/n Ct 'f'eV!sonCtble f-Jme rrPtrneo 1Jus Col/lv-1- ;11s.frl/\Ct fAe
   +Ae fr/t?tl CotAvf /n fA8 Cf t}/nYI!t: Clnd S'IV~ 1-~r. f-es. Con~/~'fehJ- W1'i-A
  Con~v--olliflg Llllw /n reJ~Jiion fo fr( Con..st-lt-vd---ioht>.' /(18ht ~0
 SPeedY Jl7il?ll J Vlnd 1-Ae hnJ'(;l!;,J-/{ied dg/1?) y lllfld )I}]Pse of tinll!.
       fvn~fher d/1\e.- fo fAe Conf'l/cl-                       or
                                                  InJ-rest-, S!t;J-ed ?uHA.'h /(e/1/)1---or~
 fnotrDn foYJ Contlicf Free Co~~trbei.J R_elv.~o.,.- rec;_l/le!;r JJ,is Co\JtYt !nSI-rv.cf-
 fhe Tr-it?JI Co~~tr't fo remove '0/PPnin-J-pJ Col/11'1~-el DV\vl'd_ Cr-ook.br??nf---
 ReJvJ-oy- Vln 'I t?ln J 1/l/J ref /e I ffli'Cl CofAr'T deetTl!J flece-s&cw y Jlflci//!)Jf.-8
                  J


 bl!lt not limit-ed fD DismL~RL WLrH ffi-EJIAOrcE.

                                                   p!ZI+YtfZ                               I




  W/l£((£f0{(£ fi. tiveJY. ~ei his Wnf of rnetnd~mv.S for
Vi. AtP~rih.!l /{ neCP.J."~'P!rY.

                          0fl   lo:n   IM\n
                                           I
                                                   io                             IMJJ~~wW
                                                                                  A"t-honY He'f"e?ov-d
                                                                                  L!fl.bbock CO\An.t-Y.JtAi)
                                                                                    p, O. 13 oX J.o S3~
                                                                                  LtAbbor;k. J T}( "YY'-IOg-3535
   -   I   .




·----~----------~~----

  _ _ _ _ _ _ _ _.DtCl!lf(!l1fOJIJ ;;g IJ./:. C: §17Lfu
        1/v · GOOD fll£DS t: !lhf4on G. 1/er~d (J;, 1 ' -f.o._ # t'titris-t;
                                                      1
                be/~9 &e.~n!lr I~CI21'Ckcqfed_i;7 Ltohback         Ct7hnf1   JC,/~ In   /14-hbock
               f!akwtx l fexv,.~ 1 declerre lAnde~ fea01/t Of feqt./U:/ fA121! fJ,e
  ____         _Jh_-{,L-rJ~t"'e-"-"7'~-'-'o'-U-/n_u..,;/j1'-----'-'l~ lrvte, and CtJr_rJI~,._·-----~-------
                                    .·.   '

                    .txect41&d    an      J;,ntooYv
                                                './
                                                      _i.e;




.: .
 e~-----------------------'--~~-·                                                          .... ----;--
                                                                                                    .    _.
                                                                                                              --"'
                                                                                                              .... -·

                                                                                                    .,
       f~l Sf!ITl Of flxfi~~ ~ -                                                   AfflfJ/t/1 L T
       [DLM\JIY Of LJAfJllOtK c§

           In'! nt~me I~        AnfAonY G. /!ereford) Jr·J                    1 am        rJtJefl !wen fY-
      -Dne Yetif'-S /Jf     t?iEe    J   of .S'ov1ncl 1YJ/nd1 Cr;,PabJe of mu,k/r1q f/,/s1
        tLffidr11v/f 1 t~~nd fer s;on CJIJ Y f/fCC}_)Ja/n fed         fJ/JA       1-A e fer cfs   /A e r·e 1i1
        Sf0fed.

          -ln t/tccordo,nce wt'IA tAe reCZIA/remenl-£ of Oh{)JPfeV~l'i OP the
        fex0S. Civt'l Pr(;ttJlte and l                                                                                               f~se ;;L

       -attk fo fAe        bftfiDhS   fook in ftAfsnin9 Cr/m/nerJ Chti1rg.es                    t10u)/n,f;/-

        me.     Civi) Achon !Vo. [,: J3-   cv- 00 J2:J -,c)     &JviS    dismiss;ed        w/fh PreJI!ldlcB
        on     Octob0r A! , 2o1L1.

3),          4cfinB   "r-oSe I. I /)Jed a Jvr/f         or (!}fllndllmi!\SY'eftt1e!31-ihfJ
                                                                               J                         fA 8
       Seventh Col!1rf    orAPPel/l}S 0/ f 11mt?JriJJ 0)       tomPeJ) JIAdi!B Jim gob                   Dfit-
       -rnell) fresid,'n€1 in rhe 11-JOf), Di~triut Covtrt         of L{;[bbook            UDtitY)~y J   Tex-
       -OlS I con~ideY V'InJ rvile IAPDh mY IYJoHon              for     ~feedY Tn'V\}; I !fluf/on
        for~ AffO/nrment OF COVlnse), tiind fnoh'on fSlf
                                                                   L111hbock Lb!An tV Jail
                                                                   P.o. BoX I{)S25
                                                                   LIAhbocK 1 Yx ryqt,og -3535
•




•
                                                                     ~., i          ,       ,-:       (         .~           .r     t
                                                                 }:, J.l't!l/; ( .:. r( •
                                                                 •    :..   )           '    '    ............ ~·~       t        ...,.._   ,'1




                                                                                                                                                                                        <1 r.. (!\ I I
                                          l)f'                                                                                                                                      _   l '''i!-fFl
                                                                                                                                                                                            1r~




                                                                                                                                                         (Jt




.•
       ,        -
      'ft1 !tf£ Hl 1lt'~t~::1 L1 LE i~IO&£ Of                                                                                     S AJ D                      [.OHI( / ~
                                                                                                                                                                              -
                (:7/fl C~'- it 'll ;. ::/ .~ · tJ t! .ft /} Ju.l1 f ,



            k i': ~r
      [_...,(·..,,.11'      '~'
                       .!;i-e;.)   t"r,    ~ "P. tr 1"!"(!
                                    ... v,f,ft.~    J ~ 1 ,•rJ'
                                                           in ll'h::
                                                                /; ,,. VlCt~vt:;
                                                                        /',f I. "·A''                                                                    f/(.i.r; t(Ji
                                                                                                                                                        /,_,,.,.                  "--'~;;~~~--(_,~
                                                                                                                                                                                  t.ttu...,    _ c.IJ_    1'/.,•;_,c,
                                                                                                                                                                                                         f!                   i-L" /''-._ ·_•' V1/trf
                                                                                                                                                                                                                ,_ iii'.·. ....


      hbll ~iu·:.1. ,; IJ~e f'oi . ,~J IJ.f..' foJJoV\nt.t5.'
                ./'         .         '
         ]f ltC.I~.:, bf:'t.l':·
                                                                     ~!}
      11   ,
      lfoor""      .c"s ::.jJtf·l'r
                  /-                                     fl.'                           ·         t                  I
                                                                                                                                  trI              "'                                       i'":   f'          ·                         1,
                                                                                                                                                         4




                                                                                                                                                  lfl'-1 f>.)l.'ti ·· U~fr.f;(". ," .                                             1u tlf f;~:rli/f
                                                                                                                                                                   •          )



                                                         t/ffrlJn/;1:,4                                                                                                                                                   ..J


       fenri/.vtS J/5Jr.J Lt·h5t-: /1/IJIJHttrs. li l~l,fhtf of .1, ... ~,..~., e;:.:.:.,·.._J iJe-
     .... lt.Tif'r~~~ {~--;t._~·:;p/ /o'/'. ti lli.ll._',./>." t)/ (l..-ffY!I·IJCiin.lf" l1tl P11d IJ.~;~~s-
     - i011 s; tirjcl 1/ e ltJ~~ll/t 1 ./.s lJtJi !Jv~ f~ hlh t i.:h t?Jfl hi:' tnf.S Dlt,e cl .
            1}i,f: ~'/y !J. //. t r th1?i t~. ; i l': t-' 1 uu'r P i' t1 n in '1. t. ur· Y l!'i u:· /t_ f frs.S£, bl'J/1 ,'l
           ·f. L.l\
        Lr\ .                      cc;:, u~·
                . f) lh'I' ,. ~. f t• ~.. ~   f..t., I v.. r'i tl. r· o_f:.!
                                              I   ....
                                                                ['
                                                                         :r ...
                                                                                •                           r, ~~ }. &.t 'J ~""~ I. ·; e.; fl'),r: J'
                                                                             r." I t; {) t?, .F d.~i d L.t, ..........            ""
                                                                                                                                            :J
                                                                                                                                                         J'   ,'
                                                                                                                                                               J       -' -                                r        (     '       -     8 •
                                                                                                                                                                                                                                                i




       CoL•./ •.sel I:E:_            '

11rl'$e£,, . ~ep
               .     IUJA Cot1t                                                                                                  or                 PrnfL·5;,c;;iOfltd Rt:sPorls;b;tif-1) EC£ -·
.i.~. ~ Da..~- · · 1os ~



                      C . f,' ;·/; ·: .~ .
                               ~.:.,';                                                             ~                                                                        /                    (
                                                                                                                                                                               ~


                                                                                                                                                    ;t          I                   :J.~'                _i   i'' : , (
                           t)..,
                           lh'' I     {.
                                           I            '
                                                             I (-
                                                                     '              .          '
                                                                                               -·                                                   .    . ,-___1           t.      ~~        f-
                                                                                                                                      '
                                                                                                                                  i·;:tf'
                                                                                                                                          .r




                           (
                           .J>
                                    ·f ,P/"-· .; rt/ fJ
                                     ~·. I• 1;.             , ' ' ·\. (                                "
                                                                                                                              l .~ ;., {                         i; f   J    t'".       ;    l   p Itl        .· . t' i .,; .) /{J       : ·,,    t   J~ f 5 f I   }      -



                                         I
                                         :~.
                                               '
                                                   j
                                                                t.
                                                       "' &:·T· . ... /f.
                                                            !            'l   •     ,.
                                                                                         "'"
                                                                                                       •   '·
                                                                                                                    •.
                                                                                                                    <
                                                                                                                                c.ftl?'i.C.·f                               /s. ,{;                  (r:n/r,·rl                   cr             ,,,li t:!>f




             1. ~ '••
        .   ,,   .·.':··




                                                                                                                                               ..
                                                                                                                                               ... '· ·---~-~---'----'----..::::.·''--'                                                          ------'---
                                                                                              the./ rl    tit k- I icla:l f t-JAo 17/t' ,_(; f i~c e
                                                                                              {~;'. ,vf !J/ilotrJ ;j l! Cfj~/slc~ncf of
                                                                                              t/_ f.         ~ l '£ fJ •     llt'{;t!_ ncl't'j P ( ;/ hl~!;                                         Is{; f f1
                      . , ·J
                    d_erHe             (I ·
                                         cJL.~t::
                                                      l'
                                                     l'r-oceSS
                                                                         '.
                                                                          v    C.
                                                                                      {        !,
                                                                                              tYrnrJ:c.
                                                                                                                   ·
                                                                                                                   ~Lr:
                                                                                                                              ('       t
                                                                                                                             !:::'.r1Pr1;                      il.
                                                                                                                                                                        j
                                                                                                                                                                     f/l/r:,i1t.~Jr1Dlf
                                                                                                                                                                                                           t
                                                                                                                           ___., __ ,._.,......   ___..-o:~---         ...  ........... _ ...
                                                                                                                                                                            ....,.....-..IOt~       ;..a _ _ _.. ,, ..... _ )




                     31J~ ~LS, .]~5 J ~'J                               S.C/. ?Cjll ~j' L,(J, )({ 7!;/ {ttJ(;J)a
                                  ;-; . r                                                                                                           .
                                1/     (:'e·   J t.nrlt ,n f 111!· · _c, I                     /i(>./         l)r-r .:Jlt- .ss /Y              be dt:,. ir.rl tl~~ ~. Pt't•f ess
                      [).     'P /;-.,.~·,.~
                      i,.,.,l M    ~ f !iii
                                               Ci"" r I. l/"
                                                      l d 11
                                                               .n,,...J (;~.,(.0;/ /;j·.rJ
                                                                    ,/1 -:.~£.   r    ... ( . ~I
                                                                                                  l}.ro-j\t.',.,., I 111/:.:,').re /".tnj
                                                                                                    ',f;             1\t '    '        •   ·l-" d ;                                    I   --'4..1,.    ....:;J       [II       (1


                       {).\y 'e·11QD
    "        :'•.
              ,·       ~~ l\t   u -"' c a~"!(r r:>: l'r·'ur:    .. i:v1( I rr t£ ,r. ; ; ,.t rf r!J.,~.
                                                                1i..,              1 . , '
                                                                                                          l __ ,  't ,.,,
                                                                                                     ! • .\.t 1J {,.L
                                              .~-n~·- ..(IL'             I     L
                                                                               -
                                                                                   ft',J. ['',..'.
                                                                                   "' ' {: ;:.. '
                                                                                      ('1.          .:<
                                                                                                                  d ...     ·1'!·7(
                                                                                                                           1~     ~. '
                                                                                                                                   I   I   ' . . ·'     •• ,   f• " '




                                fi,e      {C .·· l ;;7 f!P ft.~,~/,~1.9 t-
                    - '(• ihi /,1r:l cAr:t/'G PS. ft;dt. f't /,; l"f'.r?!Ot/1! ({;1-M;f;l" I r{ ( l 0 ll,f
                    Co·, r~j c ·r tf it·.l :/ t ~t {. Ct l "; L 1! lr~rl lit!:: _t;'/ .· lrr [;i_.:·t-',1; JZ: fS !An:J
                    t··.· ,,. r.fi'.
                    !)lfj_;;;:),    · .. _r..Jr.l".,_-1
                                          -             tlt t~.~f ,--; t-·:..nll ~;,,/;; rr;/~.rfp Ci tlrl .r tn?Jr
                                                               !;, •



                    /~1 Uli{IJH.~f,·:Ji ..J/;7titdll f;?r/r;r.St:r/vlj o'tftt:cllu;J he rJ !.Jf)                                                                                                1
                                                                                                                                                                                                                      Jo
                    ("· ....,, ~ L. {:> k
                    (_ ( .... d) ~~ l. ! 0




.   \
    '\ .
        ..
:2 01.';   J   [l1.rilf:   on   io be                  Ue fe 1'\~f' r9
                                        (IJtrS ~~Je. f'(-1 ~t     ;,


                                        and .5c(E~;1;1- t          B)
                      C!Jl!SE fi//1;/7(3 E~!:, ...2f2JJ.:_~L!.1...t.8.l.U!J.. 1Qt ·-~::..i]/J~.P.. l . ·--=-


  tlnHt" 5.111'T"'
               o:~
             !f"f     {){.*
                      ,j.-
                                7'-         ~-
                                 t:. ...,
                                               r.
                                                      ,-f.AI
                                                          L 1
                                                             1_, 1~~1r:.-if·'
                                                                   . •   "
                                                                                            .j ··,
                                                                                            j     '   ...
                                                                                                             P
                                                                                                             1..
                                                                                                                      j··
                                                                                                                      • ;.   1![i·!
                                                                                                                               '·.
                                                                                                                                      ·'if"!(l
                                                                                                                                    • ;. i   ·"
                                                                                                                                                   )J./' .{·
                                                                                                                                                        .• ~
                                                                                                                                                               /j'illf,,P1.
                                                                                                                                                               •  • lc ' ,• J
                                                                                                                                                                            ?
                                                                                                                                                                                   0'/"
                                                                                                                                                                                    r

                         J\Of           Ia          is3ttt 1/t                1-~~ ;,·~~s :.t~JCL'dA drbl J·~,.5h'rr in .JJ~.(:' hsu)
 .f6    aoc/ tnln1 S ~~iPOn f/.r. 1 t}}rl: tt r Js /r~l _lflini2t£.r.i£lLLltf:.J
·CinJ /Yt{r,ldCt'lH) .s rru: i ~·s::t.·.f IL"i cc(~·; Pt:J fit' /-;(:/ Jf;~::.t_:; lo
 If! t. ~, see ~ofell.:J< lee(L.Cll!:LJ!~~l~t~_rcl.r~. 0!t5 ~·JJ. )I
       fJ   ~        A           ,                                                              ~~
:/(; .D .) ""   l(   1          11P;· • J!lP.   - .~!: ,, ;ir,tl)tl; c              1'117 )~r lvevl~t lh t lrs.s.-~ a




                                                                      "{' (i..
                                                                      j, .. } .


                      0~ tL/}IH1Tir:r 1 )J! r/ . j. C. § j_r-Ptu ~ tn) 1/J,c .r-L {';.u',' I
                     ·-·--:----'"'

                     Pn:~c.+~ c t' f!:rt·~ {(p..,. e) •i't. lc,~ e , -~ i J 1 . GoJ "'· 1. ~ l . 00.3
                     -;.~~--...............~,...
                                                    .j'
                                                   ~----·; ... ~-.......-·..,...,                    ~·-·-·




                                                                      .. ,
                                     -~- ··--·- ·--·- .J 0 1 tl.
                                               ·!          '
                                            ......~. t,!.
                                             ! l,i    I • $ '(• f t"" {') r
                                                          r_




                      \ f, 2~ .:V'
                    [.J't       \ J. 1;.
                                     1.••

                    •         ), l             ' .     t



..   . ·~   .
                    tt., -f'.·· ·r'.. ~·.
                    r~                         ! }i .
                                      '' l -t; .........
                    _,; .
                c   .•
                         ..
                                                 ~

:·--·fo:   Disfricf Cler,,                   /5/lf/..(jfi~S'IACS Y        !'(IJJ_,_    (txJuhl+                        2_)
                                                         \
           fle!lt5e J1J enc)o~·ed hhr (90 cot/e.£ ol dekJ7J{tllf~ /)Jofion foy
                                                      \\
     .C.Peed 1 -ln'ctJ, J}(J(;Jioh f't!i~;1 e.~ ft'nB ~Vl Jt'11!J J le~l/iesf for Col1r I l/l'lo;i1fecl
                               \                             I

       Cb£.v/.Se) J ar~.d '{x.Ati:)J· J 1 {/)!Je) ih Stl (J/)(J(/ of !}Jofr'on /(eq//1 e5Hrd COW15r:/,.
      1 (tft.lte~f' tAtlt S?1Ch dot!June-nl.s; be !t!tJ w/IA fJ.e 0/s'frt't f CtJI/irl J /inrl
      be broh!Jht fo fJ1e Co~ArfS: Ci!fenf/on fl_t; Soon CiS Pos5'/bJe ~
                 . r"'

       if fA.e /CohY.t feYmil.s' 1 re~t:re~J'f IMI t1 ['of! Df! (!Jft;/fd hack Jo' Jrl(!                                                               I




       JkoK / Yo"'           fvr. Yot"v vi!i!>',~lt/!n t-e /~ IA/s· rnt~lfey-,
                                                       /
                                                                                                                   -o
                                                                                                                               I ~-r.
                                                                                                                               jo:-~rrl
                                                                                                                                            or

                                                                                                                               ~F~
                                                                                                                     ::::0

                                                                                                             ~,.       I        ~0
                                                                                                                                !           =="XI
                                                                                                                               l
                                                                                                            ru
                                                                                                                     :Po                    r-::0
                                                                                                                                1
                                                                                                                                            em
                                                                                                                     3          '               CJ()
                                                                                                                                I mo
                                                                                                                     . .;;..    0               O;:c
                                                                                                                                ~ ~c
                                                                                                                                c
                                                                                                         .::.;.>      \.!)
                                                                                                                                ~
                                                                                                                                                (')
                                                                                                                                                0
                                                                                                                                    ....:
                                                                                                                                           r'. __.
                                                                                                                                         t II USc
                                                                                                                                                                            _·...                                    :101~ l(n.B)~
                                                                                                                                                                                         _. 0..0/:A.ltpg·p_(, p.-oJJ...LfJJ gld;
                                                                                                                                                                       No ..:JotayJ':t&.t4) 1'v., Y31.&S51 60lllf?td2Cto1 Joo'?tnuflb'2
                                                                                                                                                                                                                                                                                                             ·-
                                        . i,'_,·~.·,;:j Tt~
                                                                                                                                                                                                          ·: .. ·.-'II    --;-J.iC    -1 t..t()~ ril
                                                                                                                                                                                                                                                 1i    fit c• r·z· T 1•. r
                                                                                                                                                                                                                                                       ---~:.J 1 1
                                                                                                                                                                                                                                                                                        r·{)/'J,?.· 1-
                                   ••, .I , .•
                                   i.dL ..... 1.                                  ()F TE:..X!IS                                                                                                           . L!Y           !   /L     .L. ,                                ·- .. I       L      .

                                                                                                                                                                                                             OF
                                                                             ,...,                      I
                                                                             ". .r: r"..,,. f.-. ~..•-.~ -,J'-- '·) r.. ,._: ('f1
                                                                             .__. l - VI " ... - • . I_ " .... I. I. • . "
                                                                                                                              , -1u
                                                                                                                                  .,       ....
                                                                                                                                            1 r;
                                                                                                                                           (J "
                                                                                                                                                        ·,
                                                                                                                                                       ••
                                                                                                                                                                            .I                               L1Ai3120L ;<



                                    I 0 n-r£                      HoivoR. /);3 L f
                                   i'\/YO !fv'.


                                                 ·. .       . ' ·.,                                                                                                              '··
                                   :-       .
                                                i .. . .. .
                                                  .• .    . ' ,.      .                                                                                      j          ,
                                                                                                                                                                                 ~-··
                                                                                                                                                                                           .   o·..   .          , -· .                ,'              .. ._, . . -·-..
                                                                                                                                                                                                                                                      ··! .... · ... t
                                   L·!L1lt~Jmenf 1/\ ~~r;~c1 ~-{;HSr: /Vo.1                                                                             tu··.s ~~ll?if:r; lr-·t:i'St:l."f·td !:;'met'                                 i'hf:     ---~ ~d}iliJt.._._~--

                                   ~--~JJ__ . :~ .·.· /Jefe                                           ll             l (), t. J.) tJnil J,r,~: Lrt: ff'!.
                                                                                                            c/vi/1 f /_( {'iii (:.;"[·nlnW                                              t~li'l J>li Yil:: f t       1>1

                               li:nP/'ir;rnh}. its l't!;,~~l'ltvt)Y 5Mrwr;ntf:·k.~J. b/ fAtjt/,';1) f{1d:.-
                                                                                                                                                                                                                                                                                                         0




.       ';
    :·:•:
              ..
               ..
                      r~ifi;it~f,;~j~l[£;,:. i;;';s');:~t~::.~. d~~;,ji:r;~f;Jj: :, :~L;,:& ~.;r~~:jt~~::; ;g~i~~~~1~;
                               f},C11-. il/cli is tonsiSJ'i:ni~tivilh dlilt' Aoit$-:S'~!?.etord£· t·vifj nlf~{)i;)1di-v __ .£'};,r..;/)};>:
                              {)f.:l 1Ctt"E. ·f}:tli clt.(·ncinnl. ~.~· [;VD_[f;E,;v(J qi};)l4ntiihlt .lo r;,flm>d:l'tJt)ti•l,~-t~·fc;';·til,ncJ
                              _i}ll:. rt {(j.v·e                              £.hNiid ·/1pt ve bP!!fl Pi {(urdc~/i)Al
                                                                                  1
                                                                                                                                                                                                      (/!r:;nrt               I IJ   );riVP · COiti'nseJ.filt~tjf):J~ltr/,·2            :.:.=. ::··

                                   in       ~.lHh
                                                              :   :·.   ':
                                                                             Ca{1 n~ bY t hcl'f· gr'n 0 Pul/fliordl                    ... ··
                                                                                                                                                                                               I                                                              ,.    •• • • ·.
                                                                                                                                                                                                                                                                    -:·~·.::···:.: ..
                                                                                                                                                                                                                                                                                        :•




                                                                                                                               ~
                                                                                                             /r·r·e P-t1l''(t f.)f: /it:tll/7      f             '' '
                                                                                                                                                                                               =r=r=..d             l'f._r; i-t if
                               ,') t:1.
                                     . ( c ;·, r..Jt/Li-
                                                 j . . Cl!:.'~· e /'-I'; t')10                                                    ·- '' , ,,._,.- t r, L r·
                                                                                                                              l-'JJIJ                                                   J;I;CJ
                                                                                                                                                                                         ._    {i\.iOh)                                I!)

                    .-· . (/tJI'Yt /i;.r,;_~ O{ [ll.lfi.n}:ss·f!S !J/{eSSifr·Y fo:J,/s c/e/~:'nSt:; t';nd /{n(J de/r,'/ t,:1f/J( h~·,r/U~/
               · · lrnPN;'i'-:_,.·[ib.:J~~~ ot DN-·o . tfti/·J /-n Zten:~a Ai:'ii5tir ;,:er.' ,s>ndlt v. NvtJE·I, J'l s.t; .
                        . 5?5J,';)r!~~- U.S. 3'7 1/ ; )_i l.Ecl, .2ti.G07. Dcl>~'~drnJ- ~~tiS tWf >--..Jr;l>it! );/_r S/xll)/
                 ·.· -·;4l/Yf;~1-dmhd-' rishf i D Ct .S'fJercl Y fr/r..J ·1 S·l.;; .J3r1r< Xl,~ l~ h[Jn..GI) J ·. 0] -~·.t-1 . .2i.fJ. ./
                                                                .. ,.\, ··; .Cj.!J11"'0'1- ,.,,,·t· I''
                         ··(.11/)m·')··· ·--.- · ·. L){'[{;·.. ?I.e:..;                                                                                                                                   l'.c•.L• 70i>·jl (1 '?D nr. i L./ _'II '1(
    .               , _ .,a,;;];'j-}·,:·,.'} l!!iD
                                               1                         l-.i'J-~i/'iJ..i)tJJ il/J,,Lt,                                                                                                   L.il;,u _,,.!~· '!•->· -·~.!;.UI.Ln!.{., .~flitl'?f}i ·_;tit·torrfi.·lj dt-11' llC {f~S'·_.;YiJ'; ~;} chtt· ·.·{· oU;·t!fe .0 f fr, !..-ll [1.$ respe tl1'v·fl Y
                     . , fk·l'~;:, ;.-,(~ n:r et d bY -lht ,~-fn/h'd _,f/tf! rP:r.: C! rJ d 7/!Jt(~,· CtJri ~'1/U-d/rlf'lS,,
                                                   '   .t .             .~



                     j ....    '


                                            -~··   \
--~-----------~---------         -------                -----~---------~-----·-·--····                             ·-- --- ..




                                                                                                                                                                     --~-rr~
                                                                                                                                                                    ,._L_    '
                                                                                                                                                                                                         -
          \f11t/td 6ot1rl                                                             rett!ited ia tonsiclt(' tilJ(Il-t:rl& !t~lt/.l) t:t lllb)h/J;J
                                                                                          IJ
          ..        ' )
          ·.uvV,,.,~ '1,: .j·,·"'                                      '"f (;' r· ') ·1 ~?.;., 'e· -1
                                                                    '·. ,                   ..          . c t ar} 1t._.) ,i/, .s·,., tt,1·t 1 a(}-',7- ;, s· f!tt,,_I :"··jd
                                                                                                                      J    I           ; ;
                                                                                                                                                                        f'J".;,
                                                                                                                                                                                      8
                                                                                                                                                                                      i
                                                                                                                                                                                          !
                                                                                                                                                                                                         .-,                 ;/!·;·(•
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                             I            -;-        .. )                     ,                ·     •'
                                                    [:
                                                    1/;              I~ (/,,.:)J.-'I.n._;/-           -                            !lfflf.,                            ;,j           l                                                                                                      ;7,           ,



           lj) Li 1/J ~- /!ex. /i.P/), -//oN·~: /on {L:;f. _L]/S /,] j ~j'J) ) (or-/.'J. /}tJteecl/rJ 0)
                           J


          ;r 1J/ it. . . _ . . /- .- / :. . . .· . ,} ,, i ,. r, 1. 1 ~-- . 1 0 . : , . 1 ,..... _ : . 1 • .
             1-'ViitO ·fll. i//vt11Jll J.S' 1/IHI.r// l;l[d i/1/}{t lt!?d!/J!.i /::){:/otl: {t /tili/{t;t::1;.r/.
                                                                                                                 .




                                                                       r
                                                        .                                                                                                      .                                                                                                                                                            •   I   1   I




          !Jrt !/! d 0 qII' in') ('Of} s I dudltn a!] rl r 11 I/;; 9 /;1>5 on. /), ta) llJ Dk'~
             ~                                                                                           .                                                         .         .


                    l!J·J/·us'fEr/111/ .4t!.J ttr1cl /J1C1nc/Ctt'I'UtS' l!lt1 Y IS.S'lif Jo
          /5 ft ·----·------------
         ·corn Pel. lAe ir/al Ji:ul5e fo Cicl, £'ee £'r;1 (el/·- )(/een (o,~f. /1,
          G~Jr ( it-i r 1] 'HJ .5 ' !·1/. ) d :n g I :u; q ( 7e )( ' ll fp, - !:,/vJ !Jri/{l;i·11 'D 1177)
          (Off'S, Pr ace t (/;>-, 5) ~I e.e cdsl) lll lJ LL./ Ul nri Co j!, lf'l::.1 rSlitt /J J                                                                                                                                                                            I




          8) 1/ ~J,Jy, ,J r_l 1S? 1 ~258 (!ex. J0t;J.) ( f/p/J;;-.,!3 :· fr/ftl Cotm-~/ t1bi/t£td
                 J                                                      !.        J          ' ,.,. - r!'        .
           It B (J I ( crL' l /{) t) b '/ / t 1- l'i.g I(/ s· t 0 ..On d f.t t / /Jt: Ou:·~; rJ _ij. {/ //._. ,t{~/Jd {' (
              I I    ·,.                    I                                 '     ' .                        i     i .        .. . ( '                   '                     I            (                      .                           i                                                                        I .           .

                                                                                                                                                                                              •   .. •         ''·
                                                                                                                                                                                                                         .                                       I



          dc.r/:;i:orl Or! /YJol/t)ll ).; lVeveriAe!t-S:S') t71 IJ!/9C!nl C~'/innof
          bt derut'd 0 cce:.s·s· I!J !At L'DiMii 5'11-nr)'! becr,~/}s'f he i.s
          an l/1/ri.Cde.
                  '
                             see Jfv,Jsor! II /r;'l/rrJer I '/{v.f (;f,S,. 5_17 J SJ3,
                                                            .




                               "I
                                                l'' f
                                                .
                                                    ~       l I.
                                                                j           ~}I,['). Lj
                                                                        .J J.               ,        1
                                                                                                              .0.) J ,{ / '.}
                                                                                                             u ~~, ._ . ~-          a       J       ''"·   oi . .Joti'n
                                                                                                                                                                    1 ..5
                                                                                                                                                                          (1                        _L. ,
                                                                                                                                                                                                                1
                                                                                                                                                                                                                     JtJLij',·
                                                                                                                                                                                                                         ,5 ,            J
                                                                                                                                                                                                                                                 J]/;c ..liols                   /1,    //??1 riJ'n ) ?7li
           J, . , '
                     ' I
           ( l _,·'. 1'\                   )·' ·U~J·.I· :            . ((      /)
                                                                        _l ~!, •
                                                                                      1-A        1
                                                                                                             I,~ .. , !l'7
                                                                                                             LJ c/. __}
                                                                                                                       1          t' -·~-X , ') '
                                                                                                                                   .
                                                                                                                                       1
                                                                                                                                        i       p    \.            f.-l)£)
                                                                                                                                                                        .1 1 "
                                                                                                                                                                                     - ... _             :.,-· "J.{~i.t"' _L
                                                                                                                                                                                                         I
                                                                                                                                                                                                         I
                                                                                                                                                                                                                     _y
                                                                                                                                                                                                                     1        ,   . ,.
                                                                                                                                                                                                                                             'IJ Vi;)&-1
                                                                                                                                                                                                                                                 ,:, , /' ")
                                                                                                                                                                                                                                                     Io     ·1         •

                                                                                                                                                                                                                                                                                                               ~-~~) {..p
     WJJ£1~£ fDfi.E 1 ~f[!!JlSFS) {fJ/V!/l0£12 lO i Oefe;Jo~;, nl l?">"f-J
                           .           .                                                                                                                           .-;.
                                                                                                                                                                                                                                                                                  I     i
                                                                                                                                                                                                                                                                                                      \I('
                                                                                                                                                                                                                                                                                                      /..)

     Colllr t uv/J I




                                                                                                                                                                                                                                                                                    !J I L· rri J-f.-.                            nNer.ti{i hvt/J ()efr_r}dcJ'it yplji,if.~ i· lhl: Co?1r·f S'el /.i,~~~l _l/')cfi'iV7 ~~~(' /);
                           hft,t;>rE !:,'a rJ,.((,,-~r.I.!:Jir !YJc-~l:.p(t~'pni [V;dr-nte I;~ ~'1/ierJti(J t7( )hiS' /;~1.:k.m·
                                                                                                                 . --·
                                          . . l( ,t'l.J
                                     f'·,.-l·'·v
                                     Ll.          _ _   . ("/)fJy·
                                                          '-~1
                                                             .J.J
                                                                     [7lf·-, r.·t' /~[-.'t'''~c;{l,,>,r:.;.
                                                                        -           '-                  ~
                                                                                                        t
                                                                                                            rfr.;·t·r'·'(''·t
                                                                                                                       ··~'·'
                                                                                                                         .I.     . '!~:.. ;'~v.,r.rftl
                                                                                                                              L/·Jt:'Af'
                                                                                                                                      'I    I ll'l~i
                                                                                                                                             ,··   .             t   _j       •           .IUl,..Ul   •                ;.•


                ·~ tJ.vOl/![~biP fo l·he Di~~} .'i.tl- fhtD/f'!t=}_{ o(//te·j Lt·liJl)ork-(Otflhf-1, bY
                          Un if e{t                      5!-rle s Inc,,'/ :

.}.
                                      .       ::·.

                                                                                                                   ill

                     0:;\
                                                                                                        11tD, - - - - - - - - - - - _ . ; . . - - - - - - - - -
                                                                                                                            ,,,    . rr..,    i ., i , "'"    'I
                                                                                                                           [{'!171/' .:./F'I 7 !.1 Dt' LU!I('Jt tYf/{t
                                                                                                                                                                      1.
                          II--~~----------                                                          - -     ·-·--- l

                                                                -.~ 'l i
                                                                                                                                                                                                                  r'j trl' LiJ!,.
                     'r     .·r           •          .
                                                                                {I (.  J . . . _· ') ': '                                              -                          I   ·/!/]     I •
                      • ', J
                     I){     ~.> '\, {I!L·-·i t1
                           . L:               · 1( t;          !! Cr;'Oil ~\£! lt:l['{.':)iJ~j ·/                                                                                                                                                                                 .H. .                            ~~tJit.-        ?t:n rn;z.J_ ,20/'J. Ln?,a•n,                                                    2DI?- 4B83Ly
                                                                                                                                                 C11Ll.i'£                               /10. _ _f6rJ.t;?..'U4fdiV. ·ott 4 ?.?.&50J '10il4neutt; ;z.oo,lfllt8.5'7
                                                                   ()f  ·r. . d '•
                                                                   l- • ti: X u.S
                                                                                                                                                                                                                                                    JN /JJ£ .i '101-h                                 DIST,11CT {/)li/;1 T
           '/·"
           It _') •                                                                                                                                                                                                                                  Of
 j·
           n!11'1..-;lJD.tlV'; f'FV~r·.- fi-IJ,;.c-,,i.',.l
               ~- n . , D-.lh .17t. ·1!:.tJlNG   /';'            .
                                                                                                                                                                           f(i:VILI;VG

        .fJ fNE                          /-/l/;VO!Z/1 !2L£ JuDGE. OF g/JID l'tJU:t T~'
     Nov.J (om!:'..~ ; r1lJTf-) Ot/Y 6', NEtZ EJOti.D Jl< .. J Dt: fl,nr1c1!1 }-)
     Rr qur_g},j,_cj P !{rdir/!3; lirul in SiliP.PtirJ 1-J,ti-:lCl .5A o t·v'.5' .:
1.) O(J. fl:L c/cril' ot /lltrrtA -· _2 ~}-A c:./2v l't-_                         !r:'/1c!t-ln { .!J·nimdlf'd /i/J' ll}(;Ji/Ji'i                                                                                                   i        [)(
       .                  (i       .         • .~0J~Lt33cd2 ,a0t,;zJt33!JgulQ!:J..4318~/-£,
                                                       ;           ·-                    '          . -~·. ~
    r·ot ~;rt..etl! lord 111 1.'r·~c·;s·~~ !Vtl,' :!.D,':?.tt1"tflu~"flp. fl$C~~~!Ii·re1tAes:t"n.g n ~'Pl'~tJY
                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                    ,      ·..                .




       'lt/t;/. ;'}·~ t-Lt/i/;9 hr~-~ bttn ;!;~·&·ttd ;,~ tt'~/en';nte Ia !)tltnt~(,n fs· Jno/-1!>n ior:6!;'ft'r)l ·
          rr/r:,). Iii lAr:· ,;.1 ii'f'.~f of Jt{~!-/U' L)lft:;'Jcli:rd f'p~·/,il!.'f Ci i?Mki.9 ht li1t,!1P ~'111/Ju~;;., lf;;(ip)                         J

         f,VOd'\ .• ). ·; £ rlc~ 'Is I;JI!or-.1 ,;'1!3 i!ui ;1ltJi/tln k e:'n~Jrtl/h[J ·Jt·ui{s· r>;nd Oti!- tol. 'fY.IJf! ol };;u. / .                                                                                                                                                                     1




         Gtrt/:i 1 fetd ;j Y f),i! llu'll'rl ~'Jtd e_(' {ittrl .lt,kCi~b · [{in5'J!ftr )·JiJJ·L~·. !}·p /J;;r.:;(Dt 1-: h!r.rrGO)
                   (' f"ij '). 'i ~; ··; t' / CJ 'J ·: I
        · Cf d.i .,...) ~ .. I d..J. Dd. 1 I ..-r: ! ;
                                                   I                             .· ·
).) Jl            lr!/;/ (m.,,) k r'Ptl/t;!;t~t)                                                                                                      /t; (0li5';[/('rfll Cuid NAif:                                                                         IAPlJn ,)1 J/J.IJi/tJtl W/J/11i1 61
         r. ('_.-r: 1 tl' ; __.. (ii._,·{:"'{'
             - VL ..'l~fi0'11J
                                                               1                  0 'V_.... _::.)',,;,.);_ 2) •j,;' /ii'A.J..Y};.~) /htiid/r:g; 7n't,/ LtJrtf't /iLk~:r--rl Jf!.·cl/streJ,[Jn                                                                                                                                                                                                           h/
       ('(h:sin                          lo CDnr..Ji.fr /iflrt;'i 0 (irl{l f'ii?rk;> rltti5ttH1 Oh !lloh~~. -~J ·; ;).!tvl'rllF !ttY i li ,
                                             C.!

       l!i:i·DF\'Jif ttuvwf Le r/en/rtl t:Jti'f'tf //~ }/v.. [~/!/1/.fs· S'J,;;;Plll~/!tl;l:5'!,iJe/Yf1nJ
       II'-"•i/~11.:1:::'·-!.. /J -~ ·~C: ,~. /f JI .),-~Cr1~ 1·1 1!/ /)t·.L· /l ·1i' ,-\.;· 1- 1it' -~_1{ /:II. __(', i)':.l" r7 1 ('
                              i .i ,·_                             ' •   I.!    I ....            '        I
                                                                                                               .
                                                                                                                     I       •   .   1       .
                                                                                                                                                 r, (J ' Z /: .r L,• !i0 :;·',·'J L
                                                                                                                                       I,(). tt ~)I
                                                                                                                                                  •     L .   1 1                J. t.,. .{fi :
                                                                                                                                                                                         ,;'                  '       t       -
                                                                                                                                                                                                                                                            1 -; .
                                                                                                                                                                                                                                                    .J ....,.. - )   J   .-J•. I   I          -     I •        -..J.J..   I                       I     I·-


           ''Jc,.l_ . ..J·t_/ __~ /~!:eii1
                                                                               ),,1                                 ;1 /~·1 · :·;·, · '7 11 f.
        0'\                       , .t. ; . : ,                            ,                  rlj.'' .. /:·'1/ . . ..-·,
                                                                                                 I;{_ u,~_.._,           ,oit/'lr r u I 1 he                                                                              :::;r·· . ;i1/•
                                                                                                                                                                                                                                    i ·         l      i-
                                                                                                                                                                                                                                               .r ,'J_ f_,
                                                                                                                                                                                                                                                                 r)'
                                                                                                                                                                                                                                                                           1 1 t! J
                                                                                                                                                                                                                                                                                       / ... "
                                                                                                                                                                                                                                                                                              -.1              /_,
                                                                                                                                                                                                                                                                                                           1 J tt,            J1i/·t}J1 .,... jVI     ,,.'.,.,.\
                                                                                                                                                                                                                                                                                                                                               //(r'li5't.h
                                                     lJ Tf Olv
                                            DE CLH.A-.--·--·
    1 Det'i(i(e ltnder        flt;/Jrdf Y tJ! r/!Jti£1r'l .fAe tonlenf_~, of
    ff,e · fore !:J/)Jfi9 ~~Jof?8n l-o be ttue V!nd Corr~ecf~       ~J -,..···




                                                          le.r;Pe cl(t1ll.7 fttzttwn~~t:!d/£A~­
                                                                                      I! n fKon Y 11 /f"(t;:;:d
                                                                                          It Ifred lft-·l!3htJ s
                                                                                       i{ f· · J tl ()X Li 4 U ()
                                                                                     Gcdr:·s;/,·;;e_ 1 7:l/i/.t t/ ,_)/t:; lt.J . .r; 1l 111 1,
                                                      j




                                               O;tJ nr--.\,~7 ·
                                               v 1/..J
                 fllo. ____________ _ _-·---- --------
On -~·-___,_____ .,_,____,_ ----·-, CCtrne. Dn fo hl~
COtlgldt::r td (Jele ndc~f)-f.~ !/)of/on 1    (.£xh tbt1-- 2C) t-"!15[ li/u. 2e12.'rus.Y.j g1; t?~JJJ'~··lvl.!.l7,. %D; 2ov~'tJt.z'J.'i2
                                                                                       1


 f/lf_ -£/n 1£   (Jf fL Xf}!g                             -f!J/       ffJ£ 1_ VIJ fh   [)ft !lief C!Jil~T
 v_g,                                                        or
 ~Nff/ON Y G£0/I..G£ lltt                         . .--·:·;:·_:;:····-·..;-··~····----.·:··;·-·,····--.·   --·--·-··--         ----.    '·-   --------:··--.



      ' . . -··;;,'ir-;3-~--~                                                              (; . ~~ c·                                                                                           · ..



                  , _,                                             ... ·. 0£CL~~fi1I0/1J IN SUPP01ZT OF
                                                                        Rr&ur ro t=fL1lf~ ~ ..z..e~ t.~Ltl/Lte£~- J.O:Li t;3 ;;_ ff '5 q; . Rw o) 2 2lj_f.le 8s- z_                                                       oo
             at1d liYtllle!if~                                             fJ£1 f                lAe                 {-IJMt'f C!PPoi/Ji~ CoNnsel J                        and hJ0/11/d ...tJIOW lhe
            Cottt''t /he.     fo/Jo;/'JJJ'l3                                                                  11.



  _{1)      1 ~~n [Lifl' en/-JY iiL/)Cir"Ce/1/ittd 1;7 JJ,e /lv_,3Aes J&u1 O{ the fexCtS'
                                                        1


            h     . I'             /' /'      T          . I        .         ' /j     , .l   I                 I                                 I
            lJePttf' t!-')tn·f 01 vrln!J/)P;/ dt1.f;f/ce M)hl!.re _I C;rn tJfJf rl!rl1llled rD
                                                            I

'\_ ·.       p ~'f. v ,r,
            (... i'/ f I J
                                      1 VI If)If/rni I .,.,I lJ.. 1II t:...fJ
                                      &I                                                     I
                                                                                                 .''VI ~ V>l~ i/
                                                                                                   I I t./! / - I 1J


 (Q.) l"l}l1vt? /10 S/ourct' ·ol· J;!·;c01nP llor .!JflOl45t1/ ;~Ct'tli'F~
 {.3J . z· A;;tilf. ·. P· ~s . _ Crl!dt!ed fo /he i.c;r fJ,e .ft,,t;·JtdfJ lrt·,_£) li1t?~
 ( Lt,) DMrJ~)!J ln/ IJ1l'to'Cercd/(Jn 1.~-} IAe lext/8 Defli/ftnt'ni' ot c~"Jirnl7til
        Ji~.~; ht;e .I Attt!P .Yl~('eJiltrl af,/)rtJX ;tY/(7/B) Y ~3o...tz.o.___ Per f!Jt)t7!/; £1s
              qi'{L£;
              ·- I , ,__               .f:-.,1~1·' I(\u}/7/·fJ~(f'>f'
                                           I   / .. ' L ..  I
                                                                         'i7t''}d'
                                                               v .- ..:; l/ I      frJ-'J'I~('I      jl' ,
                                                                                         [;,._ . I(/-=>                                                                    .                .           .


 {5, }>1' ~.11e ;.fJ,er                             (Jtl'l o l7t.Jr                          Aaile t1n l~fre.£1 ifl                                   f/in Y   re~)fY) _gf!Jtk~ bo;)r/~· 1tJr
\..         /pOit Jj{ fltCOUnf_g 1                                                Ctnd 1'
                                                                                fCte/t/1! /JO                                                  /ntrpJ·J- Or-tkt~idt,it/        inCOine {-vrrJ flt;lJ5o~n"lY?,
16)
t1 ·•
            y--      I
                      -Z.
                   tv/! ue
                          .                                           J
                                                                     aePenrlen
                                                                          ;
                                                                               1
                                                                               r.S,
                                                                                 · ·
                                                                                    .             I                                                                                                         .
                                                                                                                                                                                                            ·
f::zJ.1 11.;/Jtlf lrdt-!/ rlebls. L1P.rYllft{)x/mt11e/Y ll.S!L.Qf2._CmarJ..m.~it
( B~) 1 r/we if2.d2.TL_~~ Prs v·e~;h'f-h f/t!n,                         .       .              . .
 (OJ,) lrJY lfiDnHriY ex Per'l.~ef. C!re f/lflrox/rnolle) y J./Jd~IL-                            ..                                                                                   r1



        :I /Jnf);r~nY G. 1/lr!!li)trl.TtL ·J, be/nE fte£·enJlY ;/·;Ct:rce,;-Cdf!r.i [lf f),f
       f4JI~/-,I rl Nc: .9he_5 IAnif of -!Ae. TexC'IS DefJA(fmen+
                  .    c          __             ·r           , ,.;    ,           {j~,i'nirj(-.j J/tf;t/ce J in .
                                                                                      l       •
                                                                                                                                                              or                      ~~\              r (), ,
      C ,DJ.l /£ LL .'Ovlnf y·) I BxtilS I vt;r l r y r7; j'J{) uf? l'JC'if t:: {//flue( ferJ(i] ,tY 0 rmr_!,L~rl
       !ltd· IJ1e fote ~uJ!'ng £Jc1 fernr!nl£ 11ft frt·1 e t/;r~A torrPtl·" ExeCI-itfd on lhis
            f/1 t . p-~~IAdtl\ Y                                              rJ{ ~&~-- ~ Df                                               1
                                                                                                                                           -J.            \
         .3~3Yltltt'\(             e: ""-~VJ;t:: -.!&'&:::1;;;!--:                                                                          Pril1 i-eJ   nO!ll(!   l!i.   ~~~~..,._,.,J,J~
                                                                                                                                                                                                                 ----·
                                                                                   3   I   ')._   7 . I Lt                                                                                                   ,
                      CAC-~E    No. {s)   ,

 filE ~TfiTE Of TtX!JS                                  iJV TNt 1i;or;1              D1sr~J..rtr                                          cour          · ----"·                , ,_."" ..•,.,~~~ ~7.~.'~-;~~·:...:: -.'\~~-!':~·~-~-:. ,;;,~;.::_~~,~;:;"'::.: -i'1·~:§(:?.,~"-~'if~~';'i"'-~:~·1t~~~J\::;,.-.,· -~r~~~~··rl .,:-,;~ ., ·~~~'~- :~::;v;·:-~i'ffA~-:~~··!'1'-,~-:~; ?:Jk!/J:=) -. ·.: ~-~: :1·.
               ..··._z~fp:'~:-h'··:J;i!.;j~/3 "Ylfldtt)Vir td§;~-:~~}fJ~ Ct -t/;:~3 :;.x- ~) .. 6:.~?, ~··g.·)                                                                                                                                                 I.   ~.D '12 .'. . i- ~ ~ ,, ~                                                                                                                                            . ' ·:                      - ' 'i; '                     ~ . ,.:~~~~iv.:~:~:~·-~~~ ~-,:~; r) ;
     .                      -·: 'THE --~~!filE. Ol·f{){fJs ··: -                                                                                                            i                              • .         .           ,.:   !t.Nr·r,«t:Jlfdf:.J?'liJJjFfi/!JC[ CfJUft.tft .' . --:··-
     ··w..-~!,_,{;~· ·"· . .. . , . ·. .                                                                                                                                    '                     .,                               ...\ dri.-~ .':· . .:T-; ~~-:~,!,~m~m~v~ ''§bll6E ~~~~tmf                  :··-~--
                                                                         ..,_·,~~·-::.~·--.
                                                                                  . __ y-.. ·_,
                                                                                                                     ·or·. -'·~/.tfJ'·~~·-n··r··
                                                                                                                                       ,~,~- --·. ·. T·l·TAL
                                                                                                                                        ~
                                                                                                                                      ,_)rt l 01 II . .
                    \, \                              '•           '·····:                  •.                 --·~~~~_,..~~.~,...,...-::i--....-'"'--"'"'~""'""7·····/ -~~.,.=~q:"~-~:-'                                                                                                                     . .,. . . . . . .~
           ·.\. - i(                          -j_pT!I£                       11_:91:~~~-~:I_UlL£.Jbit)Gf. ~yF· ~~l/10                                                                   C{J.u/1.1: .. ,. ..                                  /           L_/                                                                      .,
            / ''•.,.~.,:
                       • .. ,... '1')1  I lv_· -/'- . fj'.                                                           ., j' (1                             11 '1   ., L'f~ . '~ ".· 1,.~. "(''!r (.' I . 'l" fiiA ll  i ::·,. g·_. ,"i ll-~ ,: · · . · ·· · /) · .I L ·r~, ., : l · ··· '''"'7fl~t1?,.. .,:vH·· ,: ·"' -t:A · ·
                                 · ·1•~er Ho'r1'' 1~• ·t~ ttvrP/J ~lj': S~tiJaX·rr ~~/ olf:';i{!~'l'ti;.!!fit41f!j~t;,,!'vlMn ·/gr i:frBt;i ·
                                                                                                                                                                                                     .1            · ·                                                                                                                                                                 I


              -.·
                    ,·. .\.friAtl~St~: ~~~,/k Cof··r J .                                                                                                               .. .                               -....-·                         ,                    ,.           .,_//T~:~_,~.             -, .                                                    . ..               t..


               ?.;,,_< '' . ,
                                                                                        ~    ..... ,.,.. ,~.
                                                                                                                    ---~:::,~~.,~:,:c::·~:.... '::-::~~' ~i~>~:i     •
 ···'
         ~)~'::<
                         .
                                              .r •·' f·Jy·'
                                       :n~f'6'-l(lf)
                                                      -:: .- '•i':';,:'j•:::,'• ;• ' "·e
                                                                          ~-
                                                                                                    1hvun                        lip/);..-·    .i1
                                                                                                                                                  .·~: :""''i~'""it~::m:> ""'~~"';-"~:~-~l\ ·~·:'':.
                                                                                                                                                             v r:.      ,, .I :f".     \. .,.
                                                                                                                                                                                                               ;_\··.·.·iii'1~M·;:,.'_' ' ·•
                                                                                                                                                                                                ___.J., .., ,, k1-·
                                                                                                                                                                                                                                                           .                                :-_. (                                                            ;i;d,.J,        ~.
                        ;'l)c-""rl!v .:~r~                                     11{..· 0c. ~                                 - he"·' ·;        IA·~· fJ --- tetv1 ~ i l:A.IUF-J~viJ.~ lt..Vi.I J.l(.Jitl YS '.VI b'I(JI rt5
 .. ! :- '\ /}· .... ·~:• .. "'/'. ·.                                                               .                            .                                     . .                       . .     ~-- ·~·· . . ~       .. , _ ;,.':_:~ ":."· :              ~~--.~· ~···   .,        -,,~,.           '.                  .-:...
:-       )~."- ':1·-- -·~)/fi[:(~rJ~ tl.5ht.s
                                       BfeeJY -h"'iO!l g1At1 rfilnleid bf1),e ~S/xfh ·nj~(~.:er~lrne:nt lo         .Jo      li1.
     /         .                     _;¥;..   i ,:    .        .'              ••              '~,,                     •    •                                   •                                           .       •;       .         •      . -             •                       ••                •       •                  : ·- ..,             ..



 ··\ ·.'·; ~n;~e :U,s·.; Cons lih-dion cmJ flr·ticie I~ it) of I:Ae leJa~ llf'ticle 1. or ' ~' H.e 1t¥t?tS Code or Cr;rn ihal fr ()I} ~d lA re ) IA/1 'Ciw·f'
          ..       \,\        .~..                   • __,:,        '.•                                        .                              .   .                               .! ,   ,   .   '{1~;                    .       :, ...                                  ,                   ·.~            -,                .;··.~·.          r•              ,




f '· l >}·. S~14~Jj, dr's miS:~ wifh fr eJ'11 d.:c e fA e :ch(!'. (-~ e!: ilt % i r~GJ Jlere io.Pd .In UII

!         .,"~ tl:~ .~hove /;:~·ted tl!0:'5e 11ld!jJ.                                                                                                                                                  "                                                                                                                          ·
:                                . >"··, :·: . _"· . . ·, . '. : .                                                                   ·.




                                                 '        '



               .9}1he, ~UPNrr1e C;~;thf_i? !;/c./·ed //,c,t,"on ils h,aJ /),e !.'PetdY, Tr/a/ C)(;,,£e
                         . is- l·~·rtll'en wHA·.:.!J~~;~l/·:.it;,~-~)iclflr~·..l~;t;l/ I~Jftt! /ilerc-;}/1; /1 i~v't)r11d fo,!;,~ l!e .. .
                                                                                                                                 .                    r: . ·..       ~~--..
                                                                                                                                                                              1
                                                                                                                                                                                                                                            ....                                                                       •..·•   '.::•• - .,. ..   _,.,.




                                                                                                                                                                                                                                                                                                        .ft?t e Jof11.
                                                                                                                                                                                                                                            ....f . .;·                                              .......::... ~:
                                                                                                                                                                                                                                    .                . .
~--.                                                                                                                                                                                                                                                                          ,,,,,,,~;:::
                                                                                                                                                                                                                                                           ~
                                                                               .~   •• ~ •. ·-·--       •••   1.~ ••.
                                                                                                                                                                                                             J1f.-1,!.."~-~~--~::.c-: "·' -~· •• , .

                                                                                        ,..   -"                                                                              ."''•'
                                                                                                                                                                                                                 .    ... -· ....
                                                                                                                                                   ,·.    ,.
··.. ·.:~; :': : ' . . . .,. : '' ' ..                                                                                                                            .                                                                                                   . . ...;. >:.                   .~                                  ~:       .. ··-~· .;, ....·. ,· · -.
                                                                                                                                                                                                                                                                                                                                                                . . ~. ·'. ': .:0 \. .· :~:.;
 \~~-:~ · _. ··. · D~;c,t~ t" .l' 11                                                                          u;(i                                                                                                                                       t-i.I'
I, · . _-..:             tr_,.J ~~T {l• .. f/f,..J!·# . ) (X:; ..,.;f -~·.J:-•A .),
                                                                                                                                       ..l'ilt·
                                                                                                                                                   7 , ~' 1                                                       11 ,: ., (\                                             ·? 111. ~~
                                                                                                                                                                                                                                                                          fA.t-MIX)
                                                                                                                                                                                                                                                                                                               .11 · t.' .cd.:·. I · t··., 0· "t.:;.~.:i1:.· .1 1 1"'~1.~. c... J·~ o, ·12 S.ct. 2tt~h                                                   '-.                                                                                                                                                                                                                                                                                                                                                                            <
:·,~/~, _· · ;:,~:.~·:~:-.~'/_·a.~£ ~d~~~e:JAir -~"!Ae 9o.verhm~.'~i-.,.o;~-~~~: t.r/rnlncti· del~h't:ht,f.ls, more_:.~
       · ··~ ·. :~~'' ' . ·,;,b. ~· ">· r:1~~\ JJ.: /. 1 J.. 1,... ~-~ 11 : d 'J
     -_., ./ t 0 .·u:~;Hr.1 G· t~,_;,·\t.rluir
                                                                                           ·-~ '., '·              ,. _. . ··
      •,'             . .-s             :"'< ', --.~
                                                         uetr/1 r· ..     1 ~
                                                              • :' ' •·. .:. 1j
                                                                                                            ~-·.
                                                                                                                         ' "'=·.;.,.., ., .                      .                                I''                                ,.,                             .            ,..,.     .-J.·                                                                           ~     jo,         ,.                                                     "                                                ~.\·.


  ,.:_\                                  ... rt. Ll i~,) u\1~-:.\~. in . ji t)
                                                                    11 3
                                                                  CotAr· l':'e) 1; ·;;·"(J··;Pfr~ _:··)r' 1 t /;1ll~r.ii1 J.~J t./· 11 tJ'ah~'·
                                                                                   1
·: \         --..'·:~;.. ' --·· ";"···~<1!_•.,._f.: .~ ~,,, Ov1_, ... I ... ;_,. r lt;- .•,... f·Jt/t 1f_i {/f..J..,t;. .. ·~.p:; . ~p-~ . ·~·,.,.~""<                                                                                                                                                                                                     1




  ·-~ ~              ~to tt- t/lnd . .
                                         _' .                            .                    .    ~
                                                                                                            .. .......,      ,. / .                .       ;',, . l. ·:·:;;'..                               ......           :-i~~~.. ~           - .                                                                                                     . ~- . -·                                                           ... ,.~/         ~

                          . u fj ' I \ I '. '           '
                                                                                     1    .
                                                                                                                        I. I .
                                                                                                                                                       I                                ·',
                                                                                                                                                                                                  f>
                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                               [ .,          /'1              •
                                                                                                                                                                                                                                                                                       ··,;
                                                                                                                                                                                                                                                                                                    I                                                              '                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                           I                   '                                       .
        -x~- . .'_ ' /· . ;. . , . . ·.\ .
                       i                                                     - ···-,·:~~.:::·,_··-. ~'. . .                                                                                                                                                                                                                                 *..                . ,. . :                      .·                                    .                     .                                 •            •




   . . . \·:g)fi1e. 1~xC'i!~ (Cor\st.i,llt!f'iDnt.il1 -~PeeJ'I 1rin /. r/{Jil ;····,e·K.£1~'1 I~Je.P;;·~denftY O('fjj( ..;
                      \ ·~f.eaerc; J. _g~6):rCiniee bt·1~l
                              -6"         ~     . .:                ..
                                                                          Cot~r)-,
                                                                          . . . .'
                                                                                         of' Cr;'nvft/1
                                                                                        .' . '. . ·;;· '
                                                                                                           ;-fj;PefJ,JS
                                                                                                    . :, . . .      . .
                                                                                                                            A/:L~ ~~-j~f/l
                                                                                                                                .. :  .
                                                                                                                                           ~ ..       .I
                                                                                                                                                 . .. .                                       .
                                                                                                                                                                                                                 f)Jt:
                                                                                                                                                                                                                  . .

      ' ~ )fO}itl),Y,··t1ndl'12eti
             .                               -
                                                        cku'n1s.... of Ci den/;,/ ol IJ.e J}ltde SPeedY· lrin) rlBht ~-
                                                               \                                                                            '                                 ' '   ;              ,.                                                                                                                                                  '       .



       ',.' ; \r\Mn        de~~ . f)Je . f'ct c for_g ei.ltrb) /r;; hed.: i~ Bt} r ker.~ // /JI;~{L~ 0 2a nl 0 r,:JnO). ·. '
                                                                             <                                                                                                                                                                                                                                                                                                                                       I )
 ·~:·;:~                < . . . . ,' •. .' ; _ .' . :... . . .... ;.... :. .                     ..                                                                                                                                                                                     ..,-.,;-...,_.,..~                          :~·~,i,                , ...-""..• '"-'. -~. -~.........,.,.-~., ·...
                    ·_•,nu n · · 1 1 fl/f)                   . · · ·'      ~       ll.11J ./.                       11-.,1 ~l1t; Act lr~li
   -~-:~'·"·~:,)~.·- :zn ~.>t[l;,/1 'Jr.. Cf'l u 11!; s.-ee J1!1£J:~.,..;Lt4}:!:_ > o:
      ·. ''l                                                                                                                                                                                                                                                                                                                   tJ1JJ .t.l.L.t
                                                                                                           15 ..JAn m.tr 1.1 71 , st£ ~~~-'
                                                                                                              ·<                                                                                                                                                                                                                        (7i ;
..           . ·.· .-·.- . . .· .                                  . .· I     . ·. . . . . ; . . . :...·. ··"·.
           -~-/·· ·.: Ci;,~£;. RPPri.~~iJL)'J r.ee vrlsa !ft·di i {jP(H;,JA],: ~lffffl.,··JJ;i- J,~~r:f
                  •                             '                                             .I       )':'     •   '·     ,'                                        .,                                      •            I   -~1 ...... -                           ·.                '•               .     •        J           '•   ,.•   '•                       ''                         •    •                            ~:
                                                                                                                    .                                                                                                                                                                                   ~




            . '\ >         . •'               . /      . ·•                      ('                      '                                ..      ,                                                              f'                                  .-.•f"' :·., , .. "                    .                      .                    !          .                        !'\               I        '         .                     :                                                         .       .


                 ··t.\ 1~)Un4¢r:· L~thn\er ~~: b1f/y,fiOi (;~~-trf.£"-lliH.SJ~- Pilit'IJYzr: ledr;f:Pd Consl/ft~fi(Jtlt4
                       ~-, iniAl:- l:.ivl3t1r~.g
                                               hY l/rsf ~-ve,'J/ui1!1 .. 1Ae£ii-'t/J!3f/, o/'t;t1tlr t,/}Ae !fi!Jove
                               161Ciort;'dJi~ f4ttn iYAJflncirJfJ iX~ir,; ~'ek;J,t,e hJtt~Ah· ,n JsA1 t~! li1P-:~
                                    ;                                                              ·- . '                                 . .                             "·                            ,:                                                    . '                                                                                      .                    . .•••                                                             . .. •. ~;::._;-~·~"t?~";o,:.. .:'•···-                        .




                                  t,, · , •·•· ..,. : ,, : _:, .,'                                                                                                                                                                                                  •l            , :; . •.                        ~~ ':~: .• ·t:J;;;'i[i;~~:~~ ~ fise3~
                      ··~"~tr..:~·       ........ ··.- ....   'Y'                    .•--   ·'·'•f·       .. ···-·   .................·.                               ,.,.·'.:.    t,l:--.··'1 ..•   •• . • : .•.. ·..   ,.,:.   ····t:: .. :. ··.:'""'-:··
:·: ""t       .·-~- :,~..:-~~-;            .:                       \_ ·.                             '      •'                                                        _· ·., ·.''            .                 1    ..       '                    ·!"'



   (~",··-
    ..:-.
           . ~.*'-t:
                   1\:J,:'1 (··.f ·-.•! 0d't~ ., bl 0 itf~.·~: .f.,(~, ,t>. "",ll~c·,_,[:·.;·-
               C.l!l!fr                                                      fl;:>f,, -V· r ,,,f I
                                                                            11-               '
                                                                                                   t?I 1:;~r Ill'
                                                                                                             J-~r./ !x
                                                                                                                    :L~~~~~·_f      _ 'J uir'i
                                                                                                                      ... n; 1.(/. if!f ~ it!
                                                                                                                                               .o:·'t
                                                                                                                                               flf ....J:~
                                                                                                                                              L'           11.1               .,J
                                                                                                                                                                                                                    :J              I     .
                                                                                                                                                                                                                                                                n1
                                                                                                                                                                                                                                                               .t·11
                                                                                                                                                                                                                                                                        ~q0 _::a1
                                                                                                                                                                                                                                                                              ~,,,_'
                                                                                                                                                                                                                                                                       .,)._,•j .J.
 .,· 'ft·. . . . _;' :_,~~·:· ';; '• '-\\                                                                                                                                                                 :-:
  ·. ··-t   S.~i!J, '"~J8.l· ,.:)f!one  of fAe fovlf .(;lt;;/m:s· /~· e,/J~er 11 i7eC't!.'£fir! or INf(/r;·li:·;;l_Cbn-
 '· .'(.:JiUil·fo:lAt· ......
                              .Ji'r.d/ng Of tl (J.~ r1 r ivt~t t/on {){ Ihe r/sJJ/· oI' ,~'f'ee,JY /n~ /., '1 z~-t. a!
                                               , ..
                                                                                                                                                                                                                                                                                      1s$
  '~:~··\ q~~·.··s.c f ~J.:..igJ~ -~ ·l~iSietirl ildJ /1/t reki fp cl ~tiiJt.£'
I'" . -. . . -. "' -·..
                                     I
                                                                             .
                                                                                   kvA/d rn//;!;/ ,5~;, CC1/Jidf:"f't/
                                                                                                  J                                                                                                   J



"~~\.: ft7Btfllf!' tlJ.)onqr. t:Jd/, OnY t)/Aer t'i1 }~vfr!n/-. Clttl/:rn.r.:';t?JnC£~!/ •.[c/. lftJ u~t;;f:' ~rJ~r.
 ~ .:-~ ~·"'i,. fosse sse~;· ' l11i )/s;;.i;,i~(.ii                                         Vf!!lPijil·/es:J'                          t~i~~·, 6~11 ;It int1£f 'er,9ti!Je ~~ d~:f!ict~t!l-tlnr:l
 - ·. :'Sen~'tfJ;t 4/virltln~'d~iJnss" 1~ 'e":ch. illd/rd!w~t CASt. Id·J 2urf11Jrctnp, g~p:M '
       . ,· ,, } . n··1 {' ,j'
            ..)() ·   VIr f f ~ ,:{ • :
                                           t,.                               ,~·"'                                        _:t;
                                                                                                                            :           ••
                                                                                                                                  --~.!:·.·
                                                                                                                                                           ,. •
                                                                                                                                                                                                                                                    . ·····....
                                                                                                                         ,.;_..               ¥    .•:··

                                                                                                                                                                  )<                                                                                 :.,·
                       . . ·· ,.......




                                                        .,
                                               ·····:-''·                                                                                                                               ..·,,
                                                                                                                                                                        '1,   •
                    .;.....,_              ·"                                                                           ,;,,.q·.:                1'=-~~   •. ~ . . \.: ,. ···:..· ..:                                              ·:·-:        -~"'r~·:,               ·     -.~;-.       ·   ";···.~·-!-~       ..                    · ·                                                                                             •      \    r         •~   .... '      .   ·'       ...
           ......                                                                                                                             •t~~""'                                                                                                                           .· : ~              .,.,       ·:~~            • ·,.
                 "'"··~~'~..:.~·                                    '                      ·:-                                  '            ,·
                                                                                                                                                                           I !           .            \                    ; ?J:iaif1t·,iuJi;~J /1 1/ .S.t4/, JJ til (;;L;t.f"'
             '                  /;•-,                                                                                  '.        '\"'.:                                    _.::~'.''                       .   .           -'',.       ',',.                        '''•;..                                            '         :'           ,.       .·                        ~ ,. .                 -
                       ././.....                                   . f,                                                                                                                                                                             !,.                                                                                                                                                     ~



           ,
                    G_ . :,~ ·.J·,. ·i: -/'1 I~ .•i
                           -.-~: ;r:,,H~-· v.; ~~ eM.sOrh -f~,~, ... r.ltr....A:~!·~,
                                                                                                                                                                                                                                                                                                           .


           ·' •{~'~;::~'.(h~ ,~!Al,e ~,,~~';;''f,h~, lfiitinl:/b~rd~t:' O(J/;r!.·JJfY,n!l t1 feM;,Jhl {Jf/~ i.
                           ----.:~-                                                                                                                                                                                                 r1··~·                                                                                                                                                                          ;r·i 1 . .trf'.
                                           .
                                                           ·,:r .. /1,-·>·.y·· ·,'> (r-';' ,.,IJ.'o-1
                                                               J...:.ll.!£L'~:-:t:: · '-J{J,J; .(.' ,;5 ,')-:- ~. l"'·.,~l (I                                                                                                                       11                        :_..., ,.              7· ·...; ' \
                                                                                                                                                                                                                                                                                                     ·     LJ/.J ·:h)_,
                                                                                                                                                                                                                                                                                                                                      ·"lr·p"·/-. ,,·,,,
                                                                                                                                                                                                                                                                                                                                                                t' I (:'J, L t1 rn,                                     ·fi iJ, ..:.:1      1'i i )
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·,                 ;-1'1 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J.!.J.f:.PlL'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·~i -('.L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~~~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f.

           . ';\ 4' qI 's':,iv': . .;i -~f:· . !i:?o/ :7 r; y {;,,:~;~·.'.WI ~ d J..-~~1-, 13 7- 38 (Te j ' Cr,'rn' ,1fJP. tJ7fJ ),
                                                                                                                                                                                                                                                                                                                                                            I




                                 ~Y' ,ifi(.,jh r~ qcr?              \'
                                                                                                                            i                                              8.t;M, J. J. (}:I 77? \D /fie rent
                                                                                                                                                                                                     -'I
                                                                                                                                                                                                                                                                                                                                                                                 re n•.on ,: f'o,                                       IM                    ,de kJ s~(j,o iii
                                                                I ·.,                                                                                                                                      '

    1 ., __._                              •.              ·   b (} 'llS£ iDnecl di: ff(1!~e n-}-
    . \~:· \,iinr '·-o,~rJ::~t:~ ·,jt ·. Jjtlrh ,~;r · }llr: defen_c:e ,g/m,Je:J r. w/.:11-~ httii!/ll .?i:J,rA /;?sf                                                                                                                                                                                                                                                                                                                                                                                       f/-.t
                                ···'• ') .,.,, ;•.:.,. .:. II:~ " •·;, ";.                                                                        .

                                       ·                :~/0. te'i'!·tv/~~'lt:-~ove.rero-h.tded docAe fr; or lie :J.li!it?fl.r,: e -~~)v;v.Jd t·Jt/.9}" k·.ss hee;iii1Y. ·
                                                               ''·              :...                                                                                                     '




                                                      .,. Bci (}(: ~~·; -.~0 7 f;t,5. al 5·gt·. -~';Veul rvJ 0 f'Bfi!;( n.s nol f!Jln b~1lrd~Je /;_, CDn.5( iDr;tS                                                                                                                                                                                                                                                                                                                                          1




                                                               de.~{~'h Df -IAe ~JcJe                                                                                                                                                  }o                       ~.:/a/r;..Y lr/nl S}/11                                                                                  t;lffi5f)5·                                t7:5Jr~,t'nsl IAe .$'/r,tr keclt~-L~e
                                                                                        .       -··'1...                            ".

                                   ~, . /)~e b'd/'/tnt_Jt ,Pt5PO/l9t'ul/JY (~ir ~t·ith cont~,·HtHI!~ t~es}·                                                                                                                                                                                                                                                                                                         :1\)_/hl            -lf..e S'i{lfe. :ftf.
                                       [)..)                       i..He(_~ 1 'IJ1e tthr:-Nl EJt· IAe -~"ev lh- Ye/ir ) ll,rFe ~ /e11r / t:Jn,i IY~H> ·Ye0[ 1de!11)
                                       .                       ,                           .-                           \                                                                                                  I


                                                           In 11\t: /;.~~t-etl Cc:se./!~) IS rntuhf> CJl.fr/IJJ~c}tl I:)I:! lo ,~le ""{)fri le ~ fJ. . i,.,,' ;,~f) n·f', . -·-  ·.JJJ· .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   11 / )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Jr r"t:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l• I [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [J   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f...:..j   f,       (.J

                                                                         ..                                   ,                                                                  ~--


                                                           C,[!/'.>1 ;~'
                                                                "
                                                                            •t!) 1P"n.11/l' /,, r, 1.1 ,..._
                                                                            v
                                                                                                       J, ·  !,/; 'f J
                                                                                                                     lJ /I wft'J/t:',,
                                                                                                                             !';
                                                                                                                            C/ 1
                                                                                                                        '/'it.: fiJ.
                                                                                                                               .. f
                                                                                                                                       ·Jj _f' .,,
                                                                                                                                                 /J
                                                                                                                                                       '
                                                                                                                                       lttlehY tl/ tt)/;ert t!Lt~~1fs~
                                                                                                                                                        r:..l~'l
                                                                                                                                                                                             !r.J
                                                                                                                                                                                 t'il {_,,;."'..,-
                                                                                                                                                                                                                                                 (l (' f1 '' ...!.1,
                                                                                                                                                                                                                                                ~)v;dAJVU:.[J
                                                                                                                                                                                                                                                                                                                                      !.1 ··
                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                1·                             c1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                                              .. ·.....
                                                                                                                                                                                                                                                ~~--

                                                                                                                                                                                                                                                                ---                            ..
                                                                                                                                                                                                                                                                                 ... ,..... ._. _.                                                                                                                                            .. --:.---
                                                                                                                                                                                                                                                                                                                                                                                                                                        ·_·;·; :
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                  -·;   ..




 '·,__
             '.,............\..    ;       .
                                          I
                                  I)'] i Iii ll f'l ('1•
                        ··... ,jt ;i/ {/ .i// I ·-          I
                                                                       I}
                                                                      l4             10Jnov·
                                                                                         r.
                                                                                             ,·fill' "
                                                                                               (I ..! .s
                                                                                                         / 1 /; (' /C,I fj
                                                                                                         t.-/7 ,, ! --!,.~                       J
                                                                                                           ;'•
 \


                                                                                                                                           ,,
                                                                                                                                       fu,.., VO;'
                                                                                                                                                                                                                               '·
                             BatAet,                                 1
                                                                      /07              u.s. a; .5311 tf1.                                              ~~\_(:/-,      (ii/     )1'1~ ') ~·[.ut!Or/A,}(b S~l . (b~;!,]Jf;il{pi~1
                                                                                                                                                                                                              .
                                                                                                                                                                                                                         .\   .
                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                          .

                         .11tilt.
                              it t·•;)Pu we J.r j
                                        1'  'If                                            'J;o!..:tl
                                                                                          !11
                                                                                                 .n
                                                                                                !1 1J




                                                                                                                                                                                                             ,:   ·.·.                    't
                                                                                                                                                                                                                              . _/ -..'
                                       C·/lss,·t:tlion ·of IAe rP:th l
   {}
 ,· -· --rn. -. '"' ,.
                       ; _; s-;;;:;;;;:;~:~;, ;-1/en/,)rd
                                            1. - - 'J '!"' .L ·. · ... ., ~,A t                                  JJ.Ji.::;· /t-J)tiD
                                                                                                                                - · ; ;!.,' ill          r;
                                                                                                                                             · ;·>I!:· ·IP:'vor(l
                                                                                                                                                                      tiSseried                  ),/~ ri9M If) -~fel')! /r);,,J 17n
                                                                                                                                                                                                       --;            n( ~ "~,, i},
  ··         .          .n.v;r            t.n v-. 1',        1 J ,.J.U.L,      1                                                                                                                      Lvm'1tJ'rC1no.J ~-Y v•t'IIJ, ..XI

         , af u:s J· l /JLe.IdJ{,J,.,..$.Jt#..;.            ..               . .                 .                           '•       .......
                                                                                                                                                ;)i;) $ ./t1/,
                                                                                                                                                -~~
                                                                                                                                                                          Jd   ]$;! ,        38/f     ~(~. ~,,p: ~/;W;l/n ..JOp(p ~                                           i

                                                                                                                                                                                                                                                                 ·,




.i:)
                                   {{ D
                                  · rv1et .:•.:..f~ '·'..1 J.'II
                                                                                                                                                                .t; t•t,rut·



         ...
         _
                  ~~~hf--tiefc·:.l,Jr,n /.~... t"))l!'r:J) /k: Si tti! /nil/ h'gJ)
                 -'~,
                                                                                                                                  0
                                                                                                                                                                               r,,\,!t-t5    rles·~·qnrd      lo fro Jed.)) 8t;rkt!i' :r ~,17        ~,....~--




                   u,S, cd' '(;JJ:·) ~1:- -~·, Cf. 2ltd. 2!Jiilf2[..C).!Jf21.                                                         'J                                        gi; S~tJ, 2rl !?JI u5J                                         I   ,7Jlt _g,;:PrE/Y)e::
                    Co;·\(! );r;-~s. t'denUft•eJ- IJ.ree                     .                       ~
                                                                                                                                  _t;l.lf}l              t'n lretJs: JJ                     Jr) "fr:evr:nt OfPre.s.sivf
                                                                                                                                                                                                                .                 '
                                                                                                                                                                                                                                                       l'n~lr;/1/         .   .
                        Jfi[C'i (              Ct'rt~ I/ !71~·-,)                          /)            lo .rru>Jm/:?1!                              fln)f /ttY          (fllrl    ron t/!rn tJI                   /),p f)Crti 5trJ                        1
                                                                                                                                                                                                                                                             )    0/J.;f 3)

         , ...and /n',hf.n/1 !/t 11)~-:~ibl'l!:O lC.-:-.1 lJ.e r4·ftn.se t-~..l!Jlbr-
         "'--,
                                                                                                                                                                                                      !>nf;f!irerl. /JI11A'h'-,~ 11/J7i(.~;
 .~-'--·-tt1 SSi                                   J        f);? !;,Cf-., 1/i]~}) J;[jaJ{ji+JJ}_tl.J gy S'~t1h . .3d                                                               liTiis2, of /),e                                       iArt"f- --~~~{;t'f,'f~
                                                                                                                                                                                                                         · -tttee                      (£         oP ii.·
                    . :....                                     ,(-~:;"                        .. ".·                                 .. ., ·· . · '", ....'· .. ' :                                                                             :>.          ~:                                 c:.:                     ·.   ··:~·.;· r_·\f(~:,~:''       ".·::\· ' :":/:;~~;; .
-·-·~. · ·~. ::_.J1~;'~!~._r ·.~.-~;~-f ·

-   .~/   .·•·
              · · ~IAe: f~S'S ihiJ)f J IAc,J .ffte !/! cc Vli:ed £. de fen.se ?viii be ~~~:aCt/red lS . fett~~;~ed
                                          ···~          .                                                        .                                                                                                          .                                                                                                                                                                                                         '       .



                        · >Cfs. ~)Jd~ nJ~1.~'l ~erJot·Lr;,                                                                                                                                 hetC!t'l£e                                                    ~, fAe lnAbl//1-Y tJf C1 de hndlt~-; Vlde t1Aflfel1 _                                                                                                                                                  1
                                                  ·~.       •          \     ',        '       ·..,,.,.,_                   '',                       I                    '                   '                                •            '           -,,~·         ',                                                                           ·.;;                            ;•'          ~,,,:.,                     •       '·.                   •:           ,       ..




                              ~~ fre-P~'re ill£ (f/lse ~ket/1)£                                                                                                                                                                                      IAe          or 'lt)'~·tnl/rt 9Y>leml ~
                                                                                                                                                                                                                                                                        '/),J'rness
      \'                            -                                             .                                                      .                                                                                                                                       .                                                                                                                                   .                                                      .


~-                                     •        >                 ••       •                       •   • ••     ••• '         ..:,,        >                  :...                             •           •                •                             -                •




            .....
                    . .l::tl: f?dl fD.                                                                      n1~r/f     •.
                                                                                                                                         re}l:e{,
                                                                                                                                         ·• · \ ••        •
                                                                                                                                                                               ---2~lrnor-cir1D) lilt ·J;~·~J:'".]/i:..;;;p-::,.~stfJ.:~·
                                                                                                                                                                               •   •       .. •         '       '                        '                                                   -       '              -··        c   •            •          • ,.""       •.• ; . '   >~~.
                                                                                                                                                                                                                                                                                                                                                                                                 ·JA/s. 1~                                    bef.;tilh~e' ~



      . . vi'n·/ cleJr1 y ot· Jh ord/nf'lle /et: 6fi1 lf\n J1f1ve !i1 J~ieler/o~:s· r~rrerJ, .on lJ.
    ., ltinJ /f), tvIii v_t; . 111 nP,rJ-/cr11ldb Je. JJ2af)J;.e,_ .~-. lln~MlaJ .919 IA.·s. }5) Jv ~-;;_ ?j 1~
                              u:
          S. jgg 1 .18 L•Ed, :J J183 ftf(l3 ) {fer C~,m'v,m ) L''llfhlit, n I/; {;,,-;.,;re lo Ciit anY·l·
                              ,_·                   •                                                                                                          •       •               •                                                                                                                 •                                                                                                                                >




         SP.t'c; (J·c IderrHJ.n £'}((1 LJe ) Pr. eiv·Jd ice.,. lA.(!} is ) JmPflir nl(n f of h/.s VliJh//t /p ~\:~~
                         .\                                     \.                                          ··~-.- ... ~                                       .                   .                                            ..                                                       -                                                                                                  .                 .                                   ;~   .                                 . ... :..:

                    Pre-.seirf  'f>olenf/~J defehces:~ do.se ht;d doDr() .h/.r. cl{tjj'm J(/n{t f:kft'S~I·~e- defA . y)
                         "'·~~.         .                ·-.s~~~        ·~..-····· -,.·       -. -.: . -. :· . · . ;:~r./:. -'l                                                                                                                                                                                                                                 J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •




 - erbcdecl' by /)e tYI/Pa.ord/nt?trY AtssPJ.?)t; /;mt: releV11t11 Aere, /Is !he                                                                                                                                                                                                                                 or
  Sl!,fremP. Cmi\ rl- ht11s £Ill /d:...                           ·
                    [T]hDll\ gh Jimt C/Jln I;H lht f:fl Sf (A 'JAin ~F"t ,·JJ.e.v- s/rle " I Ont { vlhnr)f. St;nt:r?) I y be $1/lre
                    t'\/},(th ot IAtnn';>il },[,~ hr It-](1/ted tnOrt !JliVerel~~ tJu-1$ J t'V'/!;·gent(Ft//1 htAve t(}
      ;,   .•
                .
                •
                      ....• ., •   ·~·.    ~.   d,
                                                                   '··
 ·, . ', . ;~                                                 ,j                           ..                                                                                                                                                            ..
     ·. -.. >)~\·f.'eco~n/:2e ./}lt;J exceSS/lie dele.!                                                   of.                                          frt:5i"mPf/ve)Y         CornPromi~:;ei. fA~                                                  rr:/I.'Ahi:l/fY
        (···~::.f1· fr:i'hl· )n !f'JtiJ5 IJd,J ne fiAt~ Pr1r f Y                                    ~·drml~:/y~ ·                                                 [·/JI·n Prove f)r, (oy lht-tt rrivdfer;
     ~- . e;WiliJr··,£1~c1' Pre!;~illlPIIve PreihdJ'te C/ilhnf1t Cdrmt/. c~;~rrY 0: s'ix)}., l~n"~b1({i~enF
      \" ICJr.:,jrn itv/fKouf reGV~rd lo lJ-..r: Ofht!r B{;\(,~et· CrNerlf'u ,, H /s r)c-,(r or the
                  g.l)~J~rKer ~ IJD?                                                       ·~f.S, .cd 5'3;') 1J. s·,tl:2J~1·J ,:·
                                                                                                                                                                                                                                      .         •           .           •        ~



           .:'.ZlJtfh OrOin 0
                                                       '                 . .
                                                                               J       ELJ.       ~;.;..~.' .J.d Pi J &52~ lJ,e                        ~..
                                                                                                                                                                   Cov,rf                  ,
                                                                                                                                                                                                         a( cr JfYl;hM JI~PPt'cd!:
                                                                                                                                                                                                                r       ,     ,
                                                                                                                                                                                                                                                                flCtS       C1C krwvJ-

     ::,·1 e1e} J ill       be, Pre J.l/icl iCed bY )A e
           COl~-/c+Y vr.n~J _s~i!;f/c lon h&1nj lnlJ IJver )lltn
                                                     '· ...                                                                                      ...
                                                                                                                                                                                                          bectlhSf                of J~e.Pend/nB thc,r!:Je.
           #vt!J ra' q·t}"' si.~lr.J,.. 1d- {?)I ) 23
           -....                           j                                                                          A       •. ·.,                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                        /


4)'._.                                    Blit~e J On. }J,c                                           Cr;m bin f! d frein Jiw inf, e1' en I ;i,· SN:h Ill /e nc,d/,1; de ;J,~
                Lr • \
            Tlil $ · iJt, cl· or /Ill I!J 5rL~
                                                r                                          ·      1   hf!t/il!J
                                                                                                            . '/ tv vr.'-Jt1
                                                                                                                    "' Ci , Jh. Pt7'f {111 t for t irlt1; n :'i l/1 V1/) 111 1· ,· pn.
            <        !.                   ; \


        E. :.1$c:tlc1·nc;/,g .
1) /~)eM,/( { JJ.e firsJ fR.~Ion Je11BIA ofiAe JeM1 h/f/.QJ.r; heP.ri/Y iiBflin£1 ·
 .
   l~gt Shl\fe,.'
           '
           t';~
                  6e~>
                  .
                       Da.fj~e t+ S05 . IJI.$, 'nl t{S7 /l:l s,cl. J(;PJ~~l deJiJ,'! of eiBAI· anJ
                                                                                                .·
                                                                                                   /         J                                                                            J


'.~?"~On t- bVi If 'Yfl?IY'S from•"''/ndit l~eilt IIJ lr/Pi J 11 cJetl r!Y ~u({lc/tl1 f I/ !J) /,1/ttttCin~d·.>;·.
                     ..,,                                                                                             .                '                            ........ ~ ... ...;,;;~-.       r•                                              .                                    ·_··:,   f>:
                                                                                                                                                                                                                                                                                                        I




    lrf'J:ef;J, fe(> fl}.t;o 2(/l(1!0r{!1nD_i gt; .~·./;if;··'j) t?!l (JiSV frJrlr. 1 rJf /,~rff Yt~11r~ r;/hJ"Y,-,                                                                                                               1



  fen mon! /1 s, in br·JiJ9 iil5 rlf~() rk. 11 t ~ ID /nt, I Add 'dt Ar IY f+~Judi C/r:J').
                                                                                   .                                                                                                            .                                          ·,           ..                  .



:1) The £tco11J fArt~r, ttMsDn.kr !At_. deJM1 lillr_;n Wei!Jh' Ci!Jv.lns'l f);e
#·         Stc,te ..Qfd~t:H)··£·o:s·-·JA'~._g;·ulf G.5'7,                                                                                        JJ;; s.Cf. )(;1Lt)                                          t'~1!1Ao,!)~J.~ ne!JI/0en.ce ·i~
            Ob~'iOJ,[!;/Y. In                                                      be             ~ve,~AeJ n1ore }/jA~N-1---.·lAnn J;)                                                                     deJt'ber"tdt· ll1ifllhim fo AC\rrn
                                                                                                                                                                                                                                  ft;,ae R ofi.t
!" . : -~· \ >' ., ' '.:. ''1_:: ; ·. _( .• :. ..• .' ' ' [ !}';\ :4 · ·)· ·._. . ' .;_ ;·;~~~li'tt·.~:¥i;i; ·. ._··
·.··: ·-~:.' -~. l-Aet~a.ciiAs;ed£ de{thSe) '·/'/ si'?Jr. {~Jis. or;'· lA~- vJ;0~3 Sl/d'h_:::~ot,lk7£?f1/vi.de;,·
\ -.. ' . ·: .~-:...'!                                · ·,. . · ~ • .                                    ,· . ,·                                                                 ·                                                  \                            ·              ...                                                  ·                       ,. . . : ,                        , ··                                          '            . . : ~- ~~ ~~
                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                           ,                 \                       ,                                                    • •                 •                     .\       ;.                                    •n'1·:. •




·-- -                 .. _.1. - .·fl;·o-~-:~c:-~9;,:/G)(: Once /f. l.c:~;                                                                                                                                                                               be 01i1n. !'J.~ ._frlor·e ~~~~~r x:(fllqndonJjlfi :PrcJo~;~'~F/;;·:JJ~AiJ ._ -
        ~-~           . ;                        .' '; /?):/·~_'.:;·~-~ / _·                                                                                                 '                                                                                                      '' '                                        ' :, --:-                                                                    -:' ,.,.. '                                                    ' ' - . ' ·:                                                           '-· ' ~:~~·':~~--·/·:.... '
 ._· ~>:· . LinJ~tsJ·Fr;~~:bl.e. delc~rs._/n ProgeCt~illc~~-:~:W.ol1UL.bolb.J!u!jjli~r L1:1td:tlLJfiudb~ats·.-;
                  t                                ' ".!:                 :                       t t,    ,'\ .) :                                                                                                                                                                                                                                                                                                                                                              ~    '             .        • .       •                                                            .•




   r. ;_~·,_
        :~ -," .\ .__: .:.•·.,':· ·.:·,_:.~
                                           .,~~~,:·,·dhe.:';:·&'i?fi£~-~-, hat~ if. tAll d.silnP) '/
                                                                                                                       ~-----·                          '·-:._ ·..                                               .                              --
                                                                                                                                                                                                                                                                                                tn COvlrf/~t?Jr:
                                                                                                                                                                                                                                                                                :· ' '' \ ''•'. ,_·
                                                                                                                                                                                                                                                                                                                                                                                     .J   ;;~
                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                             gover fJlnfJl-/- ... }rt
                                                                                                                                                                                                                                                                                                                                                                                                                      '                          .... •(. '                                                       .                ·;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        011JtlibJi ·. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         - -_ .-                               ' >:·1
·"·,~                      · --~>;With ~lAe. :-J;v;leres:rs::··of' cr/m/tJ(}f/                                                                                                                                                                                                                                                       !iPiSPecfs,. 'Ci~s /S;1ed'·· _v; -low:~.;·frb's·~t·lit~:-·
         ~\               ...         '    .,                         .               f.,                         .,       .            ~-              ..          '   ...   ;1~-                       l               .:         .-'~-                                                   •,.             ······-                                   •>,•     ....    -~-                          ·:                     ••••          ,            •••••• ,                  ---            ~       ••         :-~~·                                                                             '\.,




         ·~ ·-\ Orl61l'·~:r/}Yorlil.'/j· i''d. 1 ZviiYtOrano ~-                                                                                                                                                                                                                                                                 '&L;                           S.t~~J; 3d af fiss~ -: - · .··· . ·-. .
              ,       '          ,I        .~     /                            -.:                   .. -...      ~\.               '              •'       , ...   ,....,_,~-·                                                     \0          ·:        ··,•··,                          "'•·,                    ',1                  •·,s·.,·~-'                        •                   •-               ,·       ,.,7~~~-                                                         '                      ·.::..:.···,


                      ' ~.~··::·,',.· :. .:            .               -·                         .: ·-' . ...                                                                                                                                                                                                                                                                                                                                                                          . ' :', .                                              .                      .· : . '·.
 ·            :;,~1)1{1~·-\,"'fh e Jhjrd · fete hir, ass etfion ·ofJ,,:g r i5hf 1-tit:t L.
                                                                                We/CJ }"~ 1ft lterJfR;'f;jg,;;
 ... ·, Tavo;1-~' .2-a:ntorv:tno 8LI s. ~.u.,,.-s:a'' u!f- {y B1·) ftlendez ~l~l- g w.' Jd vd JJi . . ~
                                                                 ~\                ....       "          ••                     '             -.        '
                                                                                                                                                                         i
                                                                                                                                                                                               •                   •                 ., ..,...                                                             -·       •         ....                •                        .•.,                ..     ~·.'iii!'
                                                                                                                                                                                                                                                                                                                                                                                                                      .·J
                                                                                                                                                                                                                                                                                                                                                                                                                                •\+•_,.~)·• .•                ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ••         -        ,":'                  :f              '



" ~).· , !JtJ~liY, 1/,e d;;;/i. fi,cfor; fre~~dice (; l1e'.il1t~~1:td; a_l;o tue~.6hs . .
                             .·..· he.Otv/Jt -d9a/rJ.sL l~e_ ·Slate. /Je:lv;·; tJf siAcl; ·lt )ehgiA ';(,;.;;,ct.:;
                                            ..                            ""•.._

                                                                                                         .
                                                                                                                    t)~ti(AHvelY: - ~    .•                    ~                 ••,t      -                                                    I

                                                                                                                                                                                                                                                                                                                                         ,•
                                                                                                                                                                                                                                                                                                                                                                   .                            '        •            ·,_-..

                                                                                                                                                                                                                                                                                                                                                                                                                      ·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . '·:.-.                                                                 ~




                                          On lA)/tnessi:hielno'ri,·
                                                         '/ .         -
                                                                               ;/,''tlud/ng
                                                                               .        .
                                                                                             IAvd. .o! Hf!rel~r-J . lv/JriS,eJ(I
                                                                                                                       '            ..  .
                                                                                                                                          ~"te ;                                                     .                                         ~-        '                  .                              .                                                                    .·                                         .                 .        \   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·..            .         .·                '             '                      '




 , . ---:                                 IJCt r' ke.r ;· 1io7 ,.bhs;,~"l#ti i S;1 }' 1(1< t,, Cl) ·a/; l /tis ) :f.tn;,l J),f!:, r~~·.t;Min ;;,~~. -,                                                                                                                                                                                                                          :·    ··\.,. t"                                                                       '.,                                                                                                    ,·




                                           fl'dud}ce . hatv,ili! Itt flr1$/n9 · tcm                                                                                                                                                                                                                                                                               e1                  d~/r;i Y &f l/11;                                                                                                                       ex.teir;t'!/e:.J
              ·. · lenglh Comb/'fJ·es w/fh,lhM lo tW?-b!et;f/onabJy hqJJ ~/£ /;,cfrv~~
                . O&JctintJ --V1e Slale::~~dl, :sos. k£.. Ptl /J57 ~ 1111: S;cnat~PJ~;t~t ~
                                                                                         7



                   Lamor.an1 1 &~ S:f~. gf 6r;Y-.B. • therg/;;;•t , a;; .i;t !he Y:r/fY f .                   '\
                                                                                                                       ·.,                                                                  .:.
                                                                                                                                                                                                                  g1                                    :. ·:.                                                  '                                                                                                                                                                                                                   ;.               '        ·.·        ·.··~




                                  '~c lor 5. en u() Ct{tfe. J ·- -~- Y' lAe />~Pre!11e Co~v l                                                                                                                                                                                                                                                                                                                     l'l!f I                                 sl ~ etw ,'lt/13{/ in~f ~ :
                          '                                                                 .,•.
                                       .                     \     ·,,_          ·..



 ... .                      .     (con fro /lin s aI~ Ihoi' ill IIere forJ Ac.s shown himself infilled
                            } 1Ptwlrled b;                                                                                                                                        .    .
                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           .       .            -   .   .



        t' ;. .:. . .'fos1Ae re'tMesied•'-'rtJi'ef. Dos~elf J !;/is~,; /;/4 ~1 tJJf (;;[.g IIJ $,ti~ 2!Y9'1'J
            ~..
                        '
                                       '·ft.· . ·
                                 ~5-~, ·,, •.
                                                                 .
                                                                                           ol :••         •
                                                                                                                         .                                                      ....... -·- ., .                           .           ~,
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     .         .            .       .             ..



            · ,/1.:.\unJiJf'iffnoj ·g 'I S. hJ, Jd tllf u!}J- ££ 'J }klii) &fi9-·,f>',fo/, ~d af 2J.:s,
             -~-.~                                 ···••• ......      ···~--.·~~:~••                 ··                                   :   •'              ·.!                                  _ .....   ,,·                             '(,                                        -~~


                                                                                                                                                                                                                                                     ,,-;•··


                                                                                                    ..:.._ :1 .. ~



                                                   ·,                            \-. .,. _ "                                       -COn} CLUSI 011/                     --~~...,...._-




                    . '
                                 d!l~~i&EtnlstS '
                                ._   ,:~                                                       \
.              ~~''
                                                            \.    '··,
                                          '      '\.   \_   ............. .

                                            ."                                                                                                                                         2704121
                                                      NO.     2007 416291
THE STATE OFTEXAS
         vs.                                                                       Bail:              $25,000
ANTHONY G HEREFORD JR                                                              Date Prepared: ·   April 25, 2007
                                                                                   Ref#:              900125573
PID: 162,702 DOB: 05/09/1985                                                       Agency/Rpt#;       LPD I 07-15005
Felony Charge: PO~ INJ: DEL .CS PGl 4-200                                          Arrest Date:       03/25/2007
District Court No:       ·    · ·                                                  Prior Cause No:
IN TifE NAME AND BYAlJTHORITY OF TIIE STATE OF TEXAS,
    ·     The duiyoiganized ~dJuzy of the District Court of Lubbock County, Texas, presents in and to said Coiut that:
                        .   .   :   '   .   ..   .                                      .

In Lubbock County, TeJ(aS,      ANTHONY ImREFORD JR, hereafter styled the Defendant, heretofore on or about the 24th day ofMarch, .·
A.D. 2007, did then and ihere.knowingly possdss, with intent to deliver, a controlled substance listed in penalty group one, namely cocaine,
by aggregate weight, including adulterants and dilutants, less than two hundred {200} grams, but at least four {4} grams;

                                         · · · . ·..    ·       Enhancement        ·      · ·
and it is further presented in and to said co~ that prior to the commission of the aforesaid offense by the said ANTHONY HEREFORD
JR., on the 14thdayofJanuary, A.D. 2005, in the140th DistrictCourtofLubbockCounty, Texas, in cause number 2003-401,707, the said
ANTHONY HEREFORD .1R, was convicted of a felony, to-wit: Possession WllntenttoDel a Controlled Substance, and said conviction
became final prior to the commission of the aforesaid offense;




AGAINST THE PEACE AND DIGNITY OF THE STATE.


                                                                          Foreman of the Grand Jury      . . .            · .··


                  PRESENTED TillS           2 Z DAY OF____,,~---=---=+-----' A.D. 20_(})--                       ·   rf
                                                                                                                     ~
                                                                                                                     ·~
                                                                                                                     ~


                                            Ullliiii!IUIII II !UIU
                                            02900125573009
                                            INDT - INDICTMENT FILED DIST COURT
                                                                                                                                  ·ce   . ~7.~
                                                                                                                                          :;:~~
                                                                                                                                          c::
                                                                                                                                          ...
                                                                                                                                          ...:
                                                                                                                                                  .   ;;-.: ...
                                                                                                                                                      0

                                            Case No: 2007416291



                                                          INDICTMENT/ORIGINAL




                                                                                                                                             8
                                       ,'·



                                             C~U:l No. Joo7-'lla29J
   1UE STnTE OF TU.RS                                               _IrY T#£ 1LJu th    orsrPJCr courzr
    v~.                                                               OF. ltlflfJO&k . ·. CDuNTY) TEXns              a




    ·lWhony G: l!erelludJr                                           _ _ _ }UOICI/lL
                                                                     DETRICT _ · -·- -~
                  .             n10TION FOR_ SPEEDY Tf(I~L                            -·~
   To T#£ IIOflloflfiBLE JUDGE or s~ Io cou~:

                                                                                              •
                              . CERTIFIC!lTE OF SERVICE
         l CerfifY lhat a coPY of {he fore[]Ot~B Jnohon kr jJpeedY !rial and.
    Order~ haue been mailed J CerH(;'ed mail~ relurn.,.. receiPf reCJJAeEted!hand
    del ivereJ +D : /!lcmdi !Xy · . . . , . frosectAJor £;r fhe ~fa J.e aJ.
    . Po. Bav JOSHi   ·..    taddr~g JJ 0/1
                                   fh1t,              fJu~                 daY   of
    _ _ _ _ _ \fmorlfh/7 Ji)_\ Ttxag    7ut97




               1 hfiHwnY G. /lereforJ Jr > belnB fresenfJYiflcarcerafed 1~ TOCJ
               N1A9he£. tin if i11 CorYell Couni:Y, Jei.CtB ·declare 1Ar7der fena HY tJf .
                                                             1.


               PedtMY +hur +he ~reBoir1B is fr·ue £Ar1d correuf. . M.. __ , 1
                E.X'etV\1-ed Oil J~fliAQf'Y 17 ~DID            ~ J~
                                                                    8i5n~h{(e
..•
          ~NTJ-/011/Y Gl0/<6£ Hf!(tf/JI   t!S   a lawYer         Wifh Ord/ntJirY ff'p;/n/flB 'tAIJd tktll!~ IAe Criminal kw
  OnJ       f'n(Ar;t   Con~cienfio!As/Y !rofetr h;~/Aer C)/ellfs !IJfre.sf) U!Jde-
   {Jecfed hi Conflt'cf/n3 Cons/der!?!f/on~. See geas/eY Y ti.J. 'I!JJ f, 'Jd                       j



   Gg?) (lq&. udso see CIA!LtiZ v( Su//;'van) 10o. S,tl, 17ogj Au/diM;; mrtii/Pir
   refrer&enfah'on ~~         .CJ    Cr/tn/f??t! !Jffen~'e
                                                     IS' {/} Con!!r 't f {){ illl~f!if f).,af
   dose nof req~;ur-e       C!      ~Jaw oP lreludice lo be !AIJConsfHuflona/11 endallg-
  -eY' Jn g fD defendvtnf~ r t'!3Af fo COUfJSe/,
~.) De!endc,nt reque~r fhi£ moNon be £ef C?5;Je Por a Aetir/n!J lo res-o/ve
    a,1y furfher ·Good Ca(/tse fo remove COI/!11StiJ Kf/7rl!r7 Jordtiln fhaf ;naY
    need fo br-j flddress eJ bY fhe Co{;1rf.
5.) OefendCrt1f fhrrher Cl!=,K fhaf- 110 Co//lrf froceed/n'J_g be he)d w/IA CouhGtt
    Uartn Jordv;n r tll-G afforhe'f O'{ record·) foy fhe Confl/cl of /nfreS'f is
   nor fJne Whtch          C!Jtn be re[;oJved,, fhe 6ixf;, !Jrnendll1ehf -1!31Lt1/rts                       un
   Jn Clvu't Y l~fo l/te    !os·s ,·hi/;/Y o( Cohfkr:fs' ·;      ~ee COL ON          v,   foG G1 Ceo3 f, 2J
   40:l)J Lj 07,
 \rJrlt~EFotzE PIZEmrsts CO!l/SIOtiZED) rJe!end0flt) frt~iY!J fJ1e CoMrf
                  j




 wi/J Grllthf //is fnofron hr Con flr'cl free Coti/;1Sel on fAe !'ttct of tA/!J
  ffead/nS. ~/fernaf/ve/Y !Je!enJV~nf f'tqV!tsJ fAe Co0rf sef fA1~ !77oh~n
  for Cll AeCtr/nB ~'o Oefend{;ln f 111c,Y fnsenf ev/defJc e in Sl!lff!Jrl of Hvs
 ff}uhon.                                                    _~e~f ec'f-Pt/1 f) Y

                                                                           fh7fhaf1Y /lerrl~td
                                                                             IJ/{rr d //z,,~l'~'
                                                                          /(/-. ~ fJox LJ '1 0D
                                                                   Gcde>v/1/t J Tx 7Ct5ti7
   i   /)er)fJlre lAnder fena/fY          of   fiArJMf'Y fAt CtJnfenls· of fAe lore9t!Jh9 ;11ofloo
   fo be frt1e and Correcf.
                                                                                    lin fA.o11Y Nerelurcl
                                                                                     /1/fn:a JltABheB
                                                                                    fl,f,2 t!:,ux '-'14DO
                                                                                    Gvdesvillt 1   r.x 7&51'7
                                                     [fl!JS£ /1/o.
                                                                         1/V TJ/E 1 '10TJI /Ji!)/r/cf       torArl

      Vs.                                                                oF
      ~NTHDNY GEOf'h~[l Cc"'~;e) t?t11d PreJ'~~tdJ·ce fhe De{endou1f- /n
  Prevenh'n'3 h/m viii ef!et:f,·ve defense On /J/ret-1 lltfet;/,
3) /l fr/ol Co/11rf /s· retiJ.v11'rpd fo cons/c)~y- Ctnd rt;,/e f1flon t1 !fJult'vn
   WifAir; PI t"tt1SOhCth)e f/me. J2arnes' v. S,fezle 1 83z ._5',W, : S. W.2d :J.u&) J[L0 ( 1ex. fliP.- £D~n flnfon/o 1qq7) Lon'g,froceedi()::J·) See
 also lLi Ld/7 and Co. Y. IJJOtr~hr;,//, g1_q S, 11! .2.d .157) 1s&
 [ fex 1?9 2 ) {hoJd,'n 9 fr/a/ Court ahu~ed /)!/ ch!; Crt:!/on h'I
            I




  refu£in9 to Cond//!_cf het1rin!J and renJey dec/i,·/oi1
  on mof/OJ1. ).) Ch// e~ Y. ~chtAb It ) '}gj S, w. 2d 2os ;{o7                                       J



  (iex.A ~Pf. -llo/Jl~fon [i~fA D/sf.J .L?Cf·o. 11/evcrlh/es:~·) a hf/fJu11f
  C~nnof bP clen /ed a cce~~ fo /-Ae Col!trr~ ~'/mf/1 hecal/lse
  he }~an inmafe. ~~e Jlw/son /1./a/mer·J LJUg /J.~. S17J5JS.)
  iD~ !;.Cf. 31 ql,) gd. L, ld. 2d ~1-'3 {118Y)·) /tlichol~· J!, fJ1cw-l/n, 17&
  !;. /N.       2d D2.1     1    CJ3   (Tex. /) rp. - TY! er    i qg~ ).

Wf/tf                                             (



                               ·Cf~TlfiC!ITE Of 6tf?.VIC£
 fA/£ /~ f!) C[l{fJfY fAa! /)(J ~-_ __
 and Coyve cl CoPY /} r !Ae .Cthove t/(1/r/ foye g 0Ji1.9 documt;1f tJ/18
 maJr OtVCII'lviblr lo !At Oitfr/cf !JfforneY~ o{(/ce) LfAbbDtk Couni-Y) bY
 U!Jite d 6ft1ff- s ff~tu'/.

                                                                /If} fAonY //ere!lJYcl
                                                                 1J !fred fh-..~he.!J
                                                                /(.f, 2 l3ox 11'lOIJ ·
                                                               (;cd-e~v/1/e)   T,K 7&6~7 '7




                                      OROtt<
~()                                 :1014   Lam~-     017   to he eons/dered !JeH!ldan ~JJ
                                                                                       .



motion   ReqA;teSflftFJ   /)   /{u!Jn§, ) OtnrJ   _ga/d     !n!JhOn ;~' llert~~Y/
 ( G~AlVTEO) (D£Nl£o),




                                   3 013
\.
'




      DATE: 01115/2014




      DEFENDANT'S NAME: ·ANTHONY HEREFORD

      CAUSE NUMBER/OFFENSE: 2007-416291 MAN DEL CS PG 1>=4G<200G (Fl)


     . Karen Jordan is removed as attorney of record for the    ~use number listed above and Allisonk f!J/fJJI)
      Clayton   IS   assigned as attorney of record for the above listed cause number.                     /

      ATTORNEY'S TELEPHONE NUMBER: 773-6029

     · ATTORNEY'S ADDRESS: 4613 l20th St.

      BONDCONWANY:              ~JAa


      Assignment approved by:.

     :George H. Nelson, Chief Defender
      Lubbock Private Defenders' Office
      1504 Main Street
      Lubbock, Texas 79401




                           ~~~~~UIIIII!IIII n
                         . 02900125573271
                           NOTC - NOTICE
                           .
                           Case No: 20074l6291
                                          NO.   2012 433832
THE STATE OF TEXAS
     VS.                                        Bond:                                  $20,000
ANTHONY HEREFORD JR                             Date Prepared:                         January 09, 2012
                                              · Reft#:                                 900191529
PID: 162702             DOB: 05/09/1985         Agency/Rpt#:                           LPD 111-38858
Felony Charge:     · PCS P 1 WIINT l-4G DFZ     Arrest Date:                           I I
District Court No:                              Prior Cause
                                                No:
IN THE NAME AND BY UTHORITY OF THE STATE OF TEXAS,

The duly organized Grand Jury of the District Court of Lubbock County, Texas, presents in and to said Court that: ·

In Lubbock County, Texas, ANTHONY HEREFORD JR, hereafter styled the Defendant, heretofore on or about the 6th
day of September, A.D. 2011, did then and there knowingly possess, with intent to deliver, a controlled substance, namely,
cocaine, in an amount of one gram or more but less than four grams;

And it is further presented in and to said Court that the defendant committed the above offense within 1,000 feet of the
premises of a school, further described as Isles Elementary School ;
                                                       Enhancement
And it is further presented in and to said Court that, prior to the comnrission of the aforesaid offense, on the 13th day of          r
January, 2005, in cause number 2003-40 l,707 in the 140th District Court of Lubbock. County, Texas, the defendant was
convicted of the felony offense of Possession of a Controlled Subsance with Intent to Deliver;




                                                                                                                          1
                                                                                                                         ·o·
                                                                                                                          ""'
                                                                                                                          -u
                                                                                                                          ~     (')
                                                                                                                          -< ?




 AGAINST THE PEACE AND DIGNITY OF THE STATE



                                                      F.JJI£
                                 THIS~ DAY OF -----;U~.2:l-~=o==~_,, A.D. 20 I Z/
                                                                                7
                  PRESENTED




                                                   INDIC1MENT/ORIGINAL
                                                                                                                2011012527
                                          NO.    2011432860
THE STATE OF TEXAS
          vs.                                                      Bond:              $5,000
ANTHONY HEREFORD JR                                                Date Prepared:     November 01,2011
                                                                   Ref#:              900189661
PID: 162702               DOB: 05/09/1985                          Agency/Rpt#:       LPD /11-41815
Felony Charge:
District Court No:      ) t/0
                       PCS PGl WIINT DEL '~




                                                                                                                                      c~
                                                                                                                                               .,,,

                                                                                                                             ..,




    AGAINST THE PEACE AND DIGNITY OF THE ST.A
                                                          1_0 . n j _   .


                                             ·
                                                          WGLh ~~f\9~{;
                                                   . Foreman of the Grand Jury      ·· .


                     PRESENTED THIS      r-
                                        I~            .     ~~        "'... -V .
                                                 DAY OF_·-~....__:_uv_-               l\
                                                                      _ _ __,, A.D~ 20_ _




                                                  INDICTMENT/ORIGINAL
                                          NO.   2012 4 3 3 8 3 3
THE STATE OF TEXAS
        vs.                                                         Bond:                $ZO,OOO
ANmONY HEREFORD JR                                                  Date Prepared:       January 09,2012
                                                                    Ref#:                900191528
PID: 162702               DOB: 05/0911985                           Agency/Rpt#:         LPD I 11-39969
Felony Charge:         PCS PGl WIINT l-4G DFZ                       Arrest Date:         I I
District Court No:        /.!J~)                                    Prior Cause

IN THE NAME AND BYA"''friiORITY OF THE STATE              OF~~~
The duly organized Grand Jury of the District Court of Lubbock County, Texas, presents in and to said Court that

In Lubbock County, Texas, ANTHONY HEREFORD JR, hereafter styled the Defendant, heretofore on or about the 14th
day of September, A.D. 2011, did then and there knowingly possess, with intent to deliver, a controlled substance, namely,
cocaine, in an amount of one gram or more but less thim four grams;

And it is further presented in and to said Court that the defendant committed the above offense within 1,000 feet of the
premises the premises of a school, further descrubed as Shapes Learning Academy;

                                             Enhancement
And it is further presented in and to said Court that, prior to the commission of the aforesaid offense, on the 13th day of
January, 2005, in cause number 2003-401,707 in the I40th District Court of Lubbock County, Texas, the defendant was
convicted of the felony offense of Possession of a Controlled Substance with Intent to Deliver;

                                                                                                         ~··   ...



                                                                                                                               =
                                                                                                                     r' •




                                                                                                                               -
                                                                                                                            t -··
                                                                                                                               ·~




                                                                                                                               sl
                                                                                                                               CJ1.

                                                                                                                               !C
                                                                                                                            J "'•
                                                                                                                                ...
                                                                                                                                -a




 AGAINST THE PEACE AND DIGNITY OF THE STATE



                                                     Fo~dii
                     PRESENTED THIS   4         DAY OF   --~-f-"..,.....,"""""'-?.....,·7 - - - ' A.D. 20 f2..-


                                                  INDICTMENT/ORlGINAL
                                          No2012                        433834
THE STATE OF TEXAS
        vs.                                                               Bond:            $20,000
ANTHONY HEREFORD JR                                                       Date Prepared:   January 09, 2012
                                                                          Ref#:            900191527
PID: 162702               DOB:    05/09/1985      Agency/Rpt#:                             LPD /11-41123
Felony Charge:                   W/INT 1-4G DFZ   Arrest Date:                             I I
District Court No:                               -Prior Cause
                                                  No:
IN THE NAME AND BY AUTHORITY OF, THE STATE OF TEXAS,


The duly organized Grand Jury of the District Court of Lubbock Cowtty, Texas, presents in and to said Court that:

In Lubbock Cowtty, Texas, ANTHONY HEREFORD JR, hereafter styled the Defendant, heretofore on or abOut the 22nd
day of September, A.D. 2011, did then and there knowingly possess, with intent to deliver, a controlled substance, namely,
cocaine, in an amount of one gram or more but less than four grams;

And it is further presented in and to said Court that the defendant committed the above offense within 1,000 feet a
playground , to-wit: Lusk Park.

                                               Enhancement
And it is further presented in and to said Court, that prior to the commission of the aforesaid offense, on the 13th day of
January, 2005, in cause number 2003-401,707 in the I 40th District Court of Lubbock Cowtty, Texas, the defendant was
convicted of the felony offense of Possession of a Controlled Substance with Intent to Deliver;




                                  11111111111111~1
                                 o::: 90 0 191S:27009
                                 INDT -    INDI(!xA/b if U d) •

                                                          NO.
                                                                 2012                        434661
 THE STATE OF TEXAS
         vs.                                                                              Bond:                    $50,000
 ANTHONY HEREFORD                                                                         Date Prepared:           Aprilll, 2012
                                                                                          Ref#:                    900196005
 PID: 162702              DOB: 0510911985                                                  Agency!Rpt#:            LPD /12-7276
 Felony Chmge:          EVADE ARREST/DE~                                                   Ane.t Ore               I I
 District Court No:           .                           \   _JA1           -             Prior Cause

 IN THE NAME AND BY        AUTHO~ oJ THE STATE OFT~~~
 The duly organized Grand Jmy of the District Court of Lubbock County, Texas, presents in and to said Court that:

 In Lubbock County, Texas. ANTHONY HEREFORD, hereafter styled the Defendant, heretofore on or about the 1st day
 of March, A.D. 2012, did then and there, while using a motor vehicle, intentionally flee from JASON NUSS, a person the
 defendant knew was a peace officer who was attempting lawfully to arrest or detain the defendant;




                                                                                                                                                    .
                                                                                                                                           -
                                                                                                                                                    Cl     0
                                                                                                                                                    -!_ll ?4
                                                                                      f'I L!:~ [• L>I.ST CULIF.T
                                                                             ?-4 6 r';J
                                                                                                                                       f   :-o.




                                                                                                                                           >
                                                                                                                                            J:III
                                                                                                                                           :::0
                                                                                                                                           N
                                                                                                                                           U1
                                                                                                                                                    I
                                                                                                                                                    I




                                                                                                                                   J
                                                                                                                                           :X       1
                                  ·-..,_                                                                                                            I
                                                                                                                                           ~
                                                                                                                                                    t
                                                                                                                                                    0
                                                                                                                                           c·
                                                                                                                                           UJ
                                                                                                                                                    '"'c
                                                                                                                                                    -.;:

                                                                                                                                                    .... 0!='
                                                                                                                                                    -<




  AGAINST THE PEACE AND DIGNITY OF THE STATE




                      PRESENTED THIS . d D A Y OF                                ---t;~~--6-_~'==-----·                  A.D. 20_jz,




                                                                     INDICTMENT/ORIGINAL
                                                        ?007-444857~
                                                      NO. _ _ _ _ __
TilE STATE OF TEXAS
   vs.
ANTHONY G HEREFORD JR

PID: 162,702     DOB: 05/09/1985
Misdemeanor Cba!ge: POSS MARIHUANA < 2 OZ
IN TilE NAME AND BY AUI'HORITY OF TilE STATE OF TEXAS:

         Comes now the undersigned Assistant Criminal District Attorney of Lubbock County, Texas, in behalf of the State ofTexas, and
presents in and to the Cotmty Court at Law No. of Lubbock County, Texas, 1hat in Lubbock County, Texas, ANTHONY HEREFORD
JR, hereafter styled the Defendant, heretofore on or about 21st day of April, A.D. 2007, did then and there intentionally and knowingly
possess a usable quantity of marihuana of not more than two otmces;




AGAINST THE PEACE AND DIGNITY OF THE STATE.
                                                              Assistant   .
                                                               of Lubbock C3ti-RJI~




                                                             INFORMATION
                                                                                                                2011012527
                                          No.2011432859
1HE STATE OF TEXAS
        vs.                                                        Bond:              $10,000
ANTHONY HEREFORD JR                                                Date Prepared:     November 01,2011
                                                                   Ref#:              900189660
PID:   162702          DOB: 05/09/1985                             Agency/Rpt#:       LPD /11-41815
Felony Charge:       BURG HAB WIINT OTH FELONY                     Arrest Date:       09/28/2011
Di>trict Court No' . . /   ~     ·                                 ~~ Ca=
IN THE NAME AND BY UIHORITY OF THE STATE OF TEXAS,


The duly organized Grand Jury of the District Court of Lubbock County, Texas, presents in and to said Court that:

In Lubbock County, Texas, ANTHONY HEREFORD JR, hereafter styled the Defendant, heretofore on or about the 28th
day of September, A.D. 2011, did then and there, with intent to conmrit the felony offense of Possession of a Controlled.
Substance, enter a habitation, without the effective consent of HENRETTA MITCHELL, the owner thereof.




                                                                                                                                 ~.·;   ~.:'

                                                                                                                    U1
                                                                                                                         ··!;    g~--:;

                                                                                                                    U1
                                                                                                                         --·     C:J




                                                     Foreman of the Grand Jury


                  PRESENTED T i l l S £ DAY OF            --\~~LJ~~=-l,J..:.=_       _,, A.D. 20_1_\_




                                                  INDICTMENT/ORIGINAL
                                                                                              .,   ~-.




                                                          NO.   2C07           416857                                                                                               .· .   :~:




TilE STATE OF TEXAS
        vs...                                                                            Bail:               S2St000
ANTIIONY G HEREFORD JR                                                                   Date Prepared:      June 20. 2007.
                                                                                         Ref#:               900128800
PID: 162,702 DOB: 05/09/l9S5                                                                LPD I 07-26068
                                                                                         Agency/RptJ#:
Felony Charge: EVAD .          . STIDET W!VEli .                                         Arrest Date:
District Court No: . -                                                                   Prior Cause No:
IN THE NAME AND B A           OR.ITY OF TilE STATE OF TEXAS,
          The duly Qljank.ed,~Jury,ofthe District Court of Lubbock County, Texas, presents in Qd to said Court that

In Lubbock  County,.:T~xas,:ANTB:o'NY_IIEREFORD          JR, hereafter styled the Defendant. heretofore on or about the 19th day of May, .
A.D. 2007, did then and there inteniiorially flee from Tony Williams, a peaCe officer, who the defendant kDew to be a peace officer .·
attempting to lawfully arrest and detain the said defendant, and further the said defendant used a vehicle while the actor was in Oight;




AGAINST Tiffi PEACE AND DIGNITY OF THE STATE.                                  .Ftd{;~hey.
                                                                                _.· . t''
                                                                                .                        .




                  PRESENTED TillS        \. 0         DAY OF -~~\J.._\..!!!!o-'«.:1.----...;.,--·.•,....J, AJ). 20~



                                                                                                                      ! .
                                                                                                                      '




                                                                                                                                                  :-:1    1':'1
                                                                                                                                         ,...;,   -<

                                                                                                                                v
                                                                                                                                    ("                    VI
                                                                                                                                         c:::»            -:
                                          .. ·.· --                                                                                      _...
                                                                                                                                         c:::»
                                                                                                                                                  j       ~-~~~;

                                                                                                                                )..,.
                                                                                                                                                   (f>Ch i bi .y '7 11)
                                           Stat~                 Commission ·on-Judicial Conduct
        Officers                                                                                                                                                   Executive Director
        Tom Cunningham, Chair
                                                                                                                                                                 . Seana Willing
        Steven L. Seider, Vice Chair
        Patti H. Johnson, Secretary

        Members
        Sid Harle
        Karry K. Matson
        Joel P. Baker
        Edward J. Spillane, Ill
        Martha M. Hernandez                                                                                                December 27, 2012
        Diane D. Threadgill
        M. Sue Kurita
        David Gaultney
        Vakrie E. Ertz
        Ricky A. Raven

                                                                                                                                                                  CONFIDENTIAL
            /                                       '~
                                                                   --~~- ----~- ~-- ---~·-.C..-------~-~·--·----·-··-.:.....-..L.-~---------·-·-----'-~----·-----···-----·····---·- - -
~~_,.__,_,A_.II/fl~- ~AniJt.-hlTG·r~rcccfurd)c                                                                                                                                                  --- -···


                Lubbock County Jail 144054
                PO Box 10535
                Lt1bbock TX 79408-3535

                                Re:            CJC No. 13-0329-DI

                Dear Mr. Hereford:

                       We have received·your complaint against a Texas judge. All complaints receive a thorough
                review and investigation relevant to the allegations, and are presented to the Commission. After its
                consideration, the Co"inmission may dismiss a complaint, impose sanctions against a judge, or take
                other appropriate acti9~. The Commission's actions are governed by Article V, Section 1-a of the
                Texas Constitution an~ Chapter 33 of the Texas Government Code.
                        Please be adV:ised that our proceedings are .confidential. We are prohibited by Section
                33.033(c) of the Texa~. Government Code from identifying by name the judge against whom you have
              · filed a complaint. In ;order to assist us with our investigation, please reference the above-listed CJC
                case number in all future correspondence. Additionally, if you intend to submit additional documents
            \. for our consideration,
                            .
                                      ple~~e send
                                              .
                                                   photocopies.     '\                      ~




~~o.....--~--: ;~~!(.: .                                                                                                                         ,:


                   STATE BAR OF TEXAS

                                   Office of the Chief Disciplinary Counsel

January 3, 2013
                                                                                                               ...'->"


Anthony Hereford
#144054
P.O. Box 10535
Lubbock, Texas. 79408                      ......   _ ...   ,..:.



Re:     S0121228128 Anthony Hereford- David Matthew Crook

 Dear Mr. Hereford:

The Oft1ce of the Chief Disciplinary Counsel of the State Bar of Texas has received your grievance
against the above named lawyer.

 Lawyers licensed in Texas are governed by the Texas Disciplinary Rules of Professional Conduct, and
 1nay only be disciplined when their conduct is in violation of one or more of the disciplinary rules. After
 examining your grievance, this office has determined that the .information alleged does not d_emonstrate
 professional misconduct or an attorney disability. Accordingly, this grievance has been classified as an
 Inquiry and has been dismissed.

 You may appeal this determination to the Board of Disciplinary Appeals. Your appeal must be
 submitted directly to the Board in writing, using the enclosed form~ within thirty (30) days of
 receipt of this notice.                              '

 Instead of filing an appeal with the Board of Disciplinary Appeals, you may amend your grievance and
 re-file it with additional information, within twenty (20) days of receipt of this notice.·

 Please note that, while you have the option of appealing the dismissal of your grievance .Q! amending
 andre-filing-it with additional information, you may not take both actions simultaneously.

 The State Bar of Texas maintains the Client-Attorney Assistance Program (CAAP). You may have
 already visited with the staff of that program prior to filing your grievance. Pursuant to the State Bar
 Act, all dismissed grievances (other than where the person complained about is deceased, disbarred, or
 not a lawyer) shall be referred to· CAAP. In accordance with that requirement, please be advised that
 CAAP can attempt to resolve your matter through mediation or other dispute resolution procedures.
 CAAP_· is not a contiimation ofthe attorney disciplinary process and participation by both you and the
 iit1omey is voluntary .. Should you desire to pursue that process, you may contact CAAP· at 1-800-932-:
' 1900. '.                          .




 P. 0. Box 12487, Austin, Texas 78711-2487, (512) 427-1350, (877) 953-5535, fax: (512) 427-4167
           (?KA;b;+ ? C)
                        State Commission on Judicial Conduct
  Officers                                                                                Executive Director
  Steven L. Seider, Chair                                                                 Seana Willing
  M. Sue Kurita, Vice Chair
  Valerie E. Ertz, Secretary
  Members
  Patti H. Johnson
  Joel P. Baker
  Edward J. Spillane, III
  Martha M. Hernandez
  Diane D. Threadgill                              October 10,2014
  Ricky A. Raven
  Demetrius·K. Bivins
  Douglas S. Lang
  Orlinda L. Naranjo
  David M. Russell
                                                                                          CONFIDENTIAL


      Anthony George Hereford Jr
      Hughes Unit 1864452
      Rt 2 Box 4400
      Gatesville TX 76597-1010

                Re: CJC No. 15-0124-DI

      Dear Mr. Hereford:
                                                          .            . .              .
             We have received your complaint against a Texas judge. All complaints receive a thorough
      review and investigation releVant to the allegations, and are presented to the Commission. After its
      consideration, the Commission may dismiss a complaint, impose sanctions against a judge, or take
      other appropriate action. The Commission's actions are governed by Article V, Section 1-a of the
      Texas Constitution and Chapter 33 ofthe Texas Government Code.
              Please be advised that our proceedings are confidential. We are prohibited by Section
      33.033(c) of the Texas Government Code from identifying by name the judge against whom you have
      filed a complaint. In order to assist us with our investigation, please reference the above-listed CJC
      case number in all future correspondence. Additionally, if you intend to submit additional documents
      for our consideration, please send photocopies.      ·
             For your additional assistance, we have enclosed an information sheet that will explain more
       completely the process involved in investigating allegations of judicial misconduct.
                 We will inform you in writing of the Commission's action on your complaint.
               If you have· any questions or need additional information, please contact our office. When
       calling, please mention the above-listed CJC case number so as to expedite your phone call.



                                                        STATE COMMISSION ON JUDICIAL CONDUCT

       Enclosure

PO Box 12265                                                                                              (512) 463-5533
Austin TX 78711-2265                                www.scjc.state.tx.gov                       Toll-Free (877) 228-5750